FILED
                                       COURT OF APPEALS
                                             DIVISION-1f
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      2011i DEC 10 PM 12: 09
                                                  DIVISION II
                                                                           STATE OF' WASHINGTON

 ABBIGAIL - GUTIERREZ,               individually,      and                BYNo..   t1Y1        II
 NL, a minor,


                                     Respondents,                       UNPUBLISHED OPINION


         v.




 OLYMPIA SCHOOL DISTRICT,


                                     Appellant.



       BJORGEN, A.C. J. —         Abbigail Gutierrez, personally and on behalf of her minor daughter,

NL, sued the Olympia School District after Gary Shafer, a bus driver employed by the District,

sexually abused NL aboard NL' s kindergarten bus. A jury found that the District' s negligence

proximately caused $ 1, 425, 000 in damages to NL and Gutierrez. The District appeals the jury' s

verdict, arguing that the trial court erred by admitting ( 1) certain evidence concerning the

number of     times Shafer   rode   NL'   s   bus; ( 2) evidence that Shafer had abused other kindergarten


girls on District buses and possessed child pornography; and (3) an expert witness' s opinion that

the District should have taken certain measures that would have prevented the abuse. The


District further contends that (4) the remaining properly admitted evidence does not support the

jury' s verdict. Concluding that any errors did not, within reasonable probabilities, materially
affect the verdict, we affirm.


                                                        FACTS


        On December 30, 2010, NL disclosed to Gutierrez that " Gary,             ".a " helper   on   the bus," had



touched her inappropriately. Verbatim Report of Proceedings (VRP) at 1063 -064. Gutierrez

immediately     reported   the   abuse   to the Thurston   County   Sheriffs Office.
No. 44324 -4 -II




        Detective Cheryl Stines investigated the report and conducted a one -on -one interview


with NL, which was recorded by video. NL stated that she had sat in Shafer' s lap on " the second

seat" on the school bus and that he had put his hand in her underwear and " tickled [her] private"


sometime after Halloween and before Thanksgiving or Christmas of 2010. VRP at 201 -04

transcription of excerpt of the video recording of Stines' interview with NL: Ex..97, as played to

the jury).   NL later identified Shafer from a copy of his driver' s license photo. Shafer eventually

admitted to sexually abusing several girls, including NL, while driving or riding along on District

buses. He ultimately pled guilty to three counts of first degree child molestation involving NL,

NL' s seat mate VV, and another kindergarten girl, and to one count of possession of depictions


of a minor engaged in sexually explicit conduct.

        Gutierrez filed this lawsuit in her individual capacity and as guardian of NL, alleging that

the District had failed ( 1) to adequately   supervise and protect   NL, (2) to maintain adequate


security on its buses, ( 3) to properly supervise Shafer, and ( 4) to properly supervise and train its

employees to recognize and prevent sexual abuse of children; and that these omissions


proximately caused injuries to NL and Gutierrez. The complaint did not name Shafer or any

other individual as a defendant.


A.      Pretrial Motions


        The District moved in limine to exclude, among other evidence, the testimony of all

expert witnesses retained by Gutierrez except one, Mark Whitehill, Ph.D., on the ground that

Gutierrez did not timely disclose the experts' opinions. The District also moved in limine to

exclude a psychological evaluation of Shafer performed as part of the presentence investigation,




                                                     2
No. 44324 -4 -II




any statements attributed to Shafer, and any reference to Shafer' s sexual abuse of other students.

The trial court reserved ruling on these motions.'

       On the first day oftrial, the court denied the District' s motion to exclude the testimony of

Gutierrez' s expert witnesses, but granted the District' s motion to exclude all evidence


concerning statements attributed to Shafer, except for the judgment and sentence in his related

criminal case. The court also prohibited Gutierrez' s experts from referring to those statements

even though the experts had relied on them in reaching their opinions. After balancing the

probative value of the evidence against the risk of unfair prejudice under ER 403, the court ruled


the judgment and sentence admissible,' but excluded the statements attributed to Shafer because


they amounted to hearsay and posed too great a risk of unfair prejudice to the District.

       The court also denied Gutierrez' s later motion to have Shafer transported from prison to


testify on the grounds that Gutierrez had not named Shafer as a party or a potential witness and

that the risk of unfair prejudice to the District outweighed the probative value.


B.     Evidence of the Frequency and Nature of Shafer' s Rides on Kindergarten and
        Preschool Buses


        A significant portion of the trial testimony concerned the District' s policy of permitting

its bus drivers to ride along unpaid on other drivers' mid -day kindergarten and preschool routes.

Fred Stanley, the District' s transportation director, testified that he allowed Shafer to ride along

on NL' s bus because Shafer " was assisting students to remain seated and make sure they got to




1 The judgment and sentence listed Shafer' s convictions for molesting NL, VV, and another
kindergarten girl, as well as his conviction for possession of depictions of a child engaged in
sexually explicit conduct. The trial court performed its balancing test on the judgment and
sentence as a whole; it did not separately balance the prejudicial versus probative value of each
of these convictions.

                                                     3
No. 44324 -4 -II




their parents on time and learning the bus route so he could drive it more on time when he would

sub[ stitute]"    for the regular driver. VRP at 481 -82.


             At trial, Mario Paz, the driver regularly assigned to NL' s mid -day kindergarten route

during the 2010 -2011 school year, testified that he had been trained not to allow adults to sit with

children on the buses and that the District had a policy prohibiting bus drivers from sitting with

children while riding along on buses. Paz testified also that he did not enforce the rule with

Shafer because he " trusted [ Shafer              and]    figured he   wouldn' t   do anything to the kids." VRP at


67 -68. Paz admitted that he had considered Shafer a friend. Paz also gave conflicting testimony

about   the District'    s   policy   and practice?        Compare,     e. g., VRP at   61 -62 ( Paz testified: " We were


trained to     make sure [ adults       riding the   bus] don' t   sit with   the kids,   yes.   That' s   correct. ") and




VRP     at   152 ( Paz   admitted     that he    stated   in his deposition, in his     own words,    that "[ p] olicy states


you are not allowed           to   sit with   kids ") with VRP    at   103 ( Paz testified: " There' s no rule


 prohibiting      adults     from sitting     with students].    That' s a mistake that I made in my own

deposition. ").


             Paz testified that NL and her friend, VV, sat with Shafer in the seat directly behind the

driver, the only seat on the bus outside the field of view of the mirrors the driver used to monitor

activity on the bus. Paz admitted that Shafer did not ride the bus in order to learn the route and

that Shafer could not have seen where the bus was going from that seat. Paz also admitted that




2 Paz is not a native speaker of English and admitted having difficulty understanding the
attorneys' questions. Paz also admitted, however, that counsel for the District had attended his
deposition, that they had met prior to the deposition to discuss his testimony, that both he and the
District' s counsel had read and reviewed his deposition and had an opportunity to make
corrections, and that they did not make any changes. Paz claimed that only on the witness stand
at   trial did he   realize    that   his deposition testimony had " a lot         of   mistakes." VRP at 143.

                                                                  4
No. 44324 -4 -II




Shafer did not ride the bus as a monitor or to help Paz manage students and that Paz found

Shafer'   s conduct " strange."             VRP at 86 -87. Paz further acknowledged that, the first time Shafer


asked to ride along on Paz' s bus, he had asked transportation director Stanley' s permission, but

had " never bothered asking again because Fred Stanley just let [ Shafer] ride whenever he

wanted."         VRP at 69. Paz testified that Shafer rode his bus a maximum of two or three times,


that no children rode the bus one of those times, and that Shafer sat with NL and VV only one

time for about 20 minutes. However, when asked whether he knew that NL and VV knew

Shafer    as "   Gary,"       Paz   answered, "     Yeah. He     asked   them   all   the time." VRP at 95.



            Contrary to his previous testimony, Paz denied on cross -examination that the

transportation department had ever had a rule that adult passengers should not sit with children.


Paz also denied that Shafer had said or done anything suspicious. When asked why Shafer

wanted      to   ride   the   bus, Paz     answered, "   I   can' t remember    why." VRP at 107. Counsel for the


District then asked Paz if "it had anything to do with him learning the route or substituting for

you ?" VRP at 107. Paz responded that Shafer " wanted just to ride the bus to make sure there


 were] no        mistakes      on   the   route."   VRP at 108.


            Several other District bus drivers also testified that Shafer sometimes rode their buses.

Driver Dale Thompson testified that Shafer rode along as many as 40 times over 5 years on

Thompson' s kindergarten route. Driver Thomas Reeves testified that Shafer asked to ride along

on   Reeves' s kindergarten               route   because "[   Shafer] was bored and didn' t have anything to do."

VRP    at   341.    Driver Thomas Engle testified that Shafer rode along " a couple of times" and " sat

and chatted with          kids"     when     Engle   substituted on    kindergarten      routes.   VRP   at   367 -73. Engle


testified that Shafer           moved      between     seats and sat   with   children   during these rides     and   that he
No. 44324 -4 -II




could not recall any other transportation department employee who would move around the bus

and sit with kindergarten children while riding along. District driver John Bakewell also testified

that Shafer often rode along when Bakewell substituted on kindergarten and preschool routes.

        Stanley testified that the transportation department did not keep records of drivers'

requests   to   ride   along on mid -day bus      routes.    Stanley testified that drivers had to obtain his

permission before riding along with another driver but that he had no controls in place governing

which drivers could ride along on other drivers' routes, that he had never denied any of Shafer' s

requests to ride along, and that Shafer might have ridden Paz' s bus without Stanley' s permission.

        Stanley also testified that he thought Shafer' s trips on NL' s bus served an " educational

purpose"     because Shafer         was   assisting   students and   learning the bus   route.   VRP   at   481. When


confronted with contrary testimony from his own deposition, however, Stanley admitted that the

District had no valid reason for Shafer to have ridden along on Paz' s route more than one or two

times in the fall of 2010.


        After Shafer came under investigation, Stanley distributed a survey to drivers asking if

they recalled when Shafer had ridden their buses. Paz and Bakewell did not respond, but five

other drivers did. The survey showed that four drivers recalled Shafer riding along on their mid-

day kindergarten routes 11 times in the 2010-to-2011 school year. Driver Todd Adams recalled

Shafer riding along on NL' s bus on two occasions when Adams substituted for Paz in the fall of
2010.


        The parties agreed that an edited video recording of Detective Stines' interview with NL

would   be   played     for   the   jury. On the video, in response to Stines' questions, NL related that

  Gary,"   a " grown -
                     up        boy"    who "[ r] ides on   the bus,"   had put his hand in her underwear while she



                                                                6
No. 44324 -4 -II




sat on his lap " one time" on the way to school. VRP at 199 -201. NL stated that the abuse

occurred after      Halloween       and   before   Thanksgiving, then        added, "[ a] nd   before Christmas." VRP

                                                                                                  1'[

at   204. When       asked whether        Shafer   rode   the bus every    day, NL   answered,          s] ome   days,"   and




then    clarified   that "[   s] ome days he' s not. Some days there' s a different guy. Some days there' s

no one."     VRP at 204.


          Over the District' s hearsay objection, Stines also testified concerning evidence she

obtained from VV, NL' s seat mate on the bus. Stines testified that Shafer sat the girls on his lap,

tickled them, and told them knock -knock jokes from his cell phone, which Stines characterized

as "   grooming behavior" designed "[ t] o           get closer   to them."     VRP   at   217 -18. The court admitted


into evidence, without objection, a picture Stines obtained that VV had drawn of herself and

Shafer; and Stines testified that VV had hoped to take the picture to school to show her class her

 friend    Gary." VRP at 219. Stines stated that, according to her investigation, the relationship

between Shafer         and    the girls   developed through "[ m] ore       than one" interaction occurring on

 multiple     days." VRP at 222.


           Stines also testified that she had " received some information that there were possibly

additional victims" and was able to identify one whom Shafer also pled guilty to molesting.

VRP at 226. Over the District' s renewed objection, the trial court then admitted Shafer' s

judgment and sentence.

           NL' s teacher, Melanie Evans, testified that she had observed NL' s bus arrive at the

school "[    o] ccasionally" or " Maybe 75 percent of the time" in the fall of 2010 and that

 occasionally a few times" she noticed another adult riding along. VRP at 416 -17. The principal

of NL' s school,       Alice Drummer, testified that           she   had   asked whether    Evans had      seen a man
No. 44324 -4 -II




riding along on NL' s bus, that Evans had responded that she had seen " someone on there [ this]

November      and    December," and that the conversation had ended there. VRP at 446. Gutierrez


then introduced Drummer' s deposition testimony, in which Drummer, when asked whether

Evans had " confirmed that she felt it was also very unusual that there would be another man

riding along    on   that bus,"   responded, "[ c] orrect,"       and stated that Drummer herself also thought it


unusual. VRP at 447. Evans testified that this conversation with Drummer had never taken

place at all.




        Gutierrez testified without objection that, in the weeks following NL' s interview with

Stines, NL sometimes brought Shafer up, asking, for example, whether Shafer would go to jail.

Gutierrez also testified that they prayed for Shafer, at NL' s request, every night for " about a two -

week period" because NL "felt bad for [ Shafer' s] wife and she felt bad for her friend that she had

to tell on   him [ and] that he    was    going to jail   so she wanted    him to be   safe."   VRP at 1072.


Gutierrez then testified, over the District' s hearsay objection, about a conversation` she had with

NL in which NL said that Shafer " always rode the bus" and clarified that he rode the bus

  a] bout    two times   a week    for   a while."   VRP at 1073 -074.


C.      Other Evidence That the District Should Have Known That Shafer Might Pose a Risk to
         Students


        Kevin Gearhart testified that on October 19, 2009, his daughter, the last student to get off


her kindergarten bus after school, arrived home more than 30 minutes late. Gearhart testified

that his daughter was " not her chipper self" when she got off the bus, and told him later that


evening that she would not ride the bus to school anymore, but refused to say why not. VRP at

753 -54. According to Gearhart, he spoke to various district employees, including Stanley' s

training coordinator Barbara Greer, but never got a satisfactory explanation.

                                                              8
No. 44324 -4 -II




         Gearhart testified that, when Shafer' s arrest appeared in the news, his wife immediately

recognized Shafer as the man driving the bus the day their daughter told them she would not ride

the bus again. Gearhart eventually learned that Shafer had substituted for the regular driver on

October 19, 2009, and the court admitted a record Gutierrez had obtained from the District


confirming that Shafer had substituted on Gearhart' s daughter' s route that day.

D.       Evidence That the District Did Not Properly Train Staff and Drivers About the Known
         Risk of Sexual Abuse of Students


         Trial testimony on the District' s policies and training concerning sexual abuse of students

by   school employees      focused    on   two elements: (         1) a presentation made by a representative of

Canfield Solutions to district        administrators ( "Canfield presentation ");               and ( 2) a " professional


boundaries" policy subsequently adopted by the District along with related procedures. Ex. 73,

74, 115.


         The Canfield presentation included various statistics concerning sexual abuse of students

by   school personnel,     including ( 1)     a slide   stating that "[ i]n        Washington state alone, 26 school

employees were       in the headlines in 2007 .for sexually molesting                    students,"   Ex. 115, at 4; and (2)


a slide stating that 12 percent of such offenders were school bus drivers and showing a Seattle

Times   article   headlined " School -bus Driver, 48, Accused                     of Misconduct."     Ex. 115, at 16. This


presentation emphasized the importance of reporting suspected impropriety and gave examples

of   inappropriate   conduct,     including ( 1) "[     b] eing    alone with student out of view of others," (          2)


  b] us driver    allows   5th   grade girl   to   sit on   his   lap,"   and (   3) "[ e] ngages in peer -like behavior with


students."   Ex. 115, at 14 -15.


         The District' s professional boundaries policy, adopted May 24, 2010, and associated

procedures    similarly described inappropriate               conduct.       The policy    specified   that "[ s] taff



                                                                   9
No. 44324 -4 -II




interactions   with students must serve an educational purpose,"           namely " one that relates to the

staff members'     duties in the District," and stated the expectation that staff would report issues to


a supervisor " whenever they suspect or are unsure whether conduct" violates the policy. Ex. 73.

The procedures required staff to " promptly notify" an administrator " if they become aware of a

situation that may constitute a violation" of the policy, and mandated training on the policy for

all staff. Ex. 74, at 2 ( emphasis added).


        Beth Scouller, the District' s human resources director, testified that she did not use the

Canfield presentation itself to train staff because she " felt people would reject some of the


negativity of the    message."     VRP at 1386. Instead, Scouller prepared a one -page summary on a

large pad of paper that did not include the above statistics or most of the specific examples of


inappropriate conduct. The summary did, however, admonish staff to " report what concerns

you."   Ex. 36.


        Scouller admitted that she did not train anyone at the transportation department


concerning the information covered in the Canfield presentation until the month after Shafer' s

arrest. Paz testified that he did not receive any training on the Canfield materials or the District' s

professional boundaries policy and procedures until after Shafer' s arrest. District driver

Thompson testified that he had never seen the professional boundaries policies and procedures or

the information in the Canfield presentation. Thompson stated that it would have been useful to

learn the statistics concerning bus drivers and other school personnel sexually abusing students

because,   prior   to Shafer'   s arrest,   he " couldn' t imagine   Gary doing   any   of   this."   VRP at 272 -73.


         Stanley confirmed that the transportation department did not receive any training on the

Canfield materials or the professional boundaries policy and procedures until after Shafer' s


                                                           10
No. 44324 -4 -II




arrest. Principal Drummer likewise testified that she did not recall Scouller ever coming to NL' s

school to train staff regarding the information in the Canfield presentation. Drummer also

testified that she did not recall receiving the professional boundaries policy and procedures until

after Shafer' s arrest.


E.       Statements on Which Gutierrez' s Experts Relied in Reaching Their Opinions

         Chris McGoey, a professional security consultant specializing in "the

anticipation, recognition and prevention of crime on properties open                   to the   public,"   testified on



behalf of Gutierrez. VRP at 649 -50. The District had again moved to exclude McGoey' s

testimony on the grounds that McGoey had no " experience or training in the area of school

transportation" and that     his   opinions "[    were] not based on scientific, technical or other


specialized   knowledge ... [      or] on   any   recognized rules or standards        in the   industry."   Clerk' s


Papers ( CP)     at   1252; VRP   at   633 -41. The trial court denied the motion on the condition that


Gutierrez lay a proper foundation for McGoey' s opinion, informing the District that

          if you feel it still hasn' t been laid, instead of making argument in front of jury,
         which    I know   you' re not    going to do, just [ say,] " I   renew   my   objection."    It will be
         for the record if you feel at that point you need to voir dire, but I' m probably not
         going to change my mind, but it just preserves your objection without interrupting
         the experts' testimony and sending the jury out, which I don' t want to do.

VRP at 645. After Gutierrez questioned McGoey about his qualifications and the basis for his

opinions, however, the District did not renew its objection.


          McGoey opined that the District had missed many opportunities to discover or prevent

Shafer' s misconduct because the District lacked " ordinary policies and procedures and systems

 that]   would   have   caught   the   unusual   behavior." VRP at 666. Gutierrez then raised Paz' s


testimony that Shafer had ridden NL' s bus only three times, asking McGoey whether he had


                                                           11
No. 44324 -4 -II




reviewed evidence " that shows Gary Shafer actually rode up to twenty times with Mario Paz."

VRP at 667. The District objected, and the trial court heard argument outside the presence of the


jury.

        The trial court overruled the objection and allowed McGoey to testify that, in addition to

the previously admitted interview with Stines, he had reviewed a report from psychologist Mark

Whitehill relating that NL had stated that Shafer rode her bus 20 times. The court first instructed

the jury, however, as follows:

               Certain evidence has been admitted in this case only for a limited purpose.
        This evidence consists of testimony today by this expert regarding an interview
        with   NL]....    This evidence is not offered for the truth of the matter asserted but
        to explain this witness' s testimony to you.


VRP at 671 -72. When asked what conclusions he had drawn after weighing all the evidence

reviewed as to how frequently Shafer rode the bus, McGoey testified, without objection:

         D] efinitely   more   than three times, two   or   three times,   multiple   times.   I have to
        accept the evidence I see on its face, twenty times or - but,
                                                                 -    you know, definitely
        more than three times.



VRP at 673. McGoey explained that he based this conclusion on, among other evidence,

Shafer' s record of riding along many times with other drivers and NL' s and VV' s apparent

familiarity with Shafer.

        McGoey opined that the District should have established a system to monitor when

drivers were riding along on other routes so that supervisors could detect unusual patterns.

McGoey also gave the opinion that the District should have had policies and procedures

prohibiting drivers riding along on another' s route from sitting with children out of the bus

driver' s view.




                                                       12
No. 44324 -4 -II




          Psychologist Whitehill testified on behalf of Gutierrez concerning psychological harm to

NL arising from Shafer' s abuse. In discussing the materials on which he had based his opinion,

Whitehill testified that he had observed his colleague, licensed mental health counselor Cynthia

Beebe, conduct a half h
                      - our video recorded interview with NL, the same video to which McGoey

had referred. Over the District' s objection, the trial court allowed Gutierrez to play for the jury

an excerpt of the interview video in which Whitehill' s colleague asked NL how many times

Shafer had       ridden   her bus,   and   NL   responded, "   Twenty." VRP at 989 -90.

F.        Jury Instructions, Verdict, and Post -trial Motions

          The trial court ultimately instructed the jury on four of Gutierrez' s claims:

          1.     Failing to provide reasonable protection for [NL];
          2.     Failing to properly supervise the activities of Gary Shafer;
          3.     Failing to enforce rules designed to protect passengers from inappropriate
          touching; and
          4.     Failing to train employees about the danger that some school employees pose a
          risk of molesting children.


CP at 1087. The court instructed the jury that the " District and its employees have a legal duty to

exercise reasonable care to protect a student in its custody from reasonably foreseeable dangers"

and    that "[ h] arm is reasonably foreseeable if the ...          District knew or should have known of the


risk   that    resulted   in the harm."    CP at 1095. The instructions further specified that the jury could

find a breach of this duty if "the actual harm fell within a general field of danger which should •

have been        anticipated,"   even if it found that the District did not anticipate " the exact sequence of


events"       leading   to the harm. CP     at   1095. Over Gutierrez' s objection, the trial court also


instructed the jury that

              w]ith regards to the criminal actions of any employee of the District, these actions
          are reasonably foreseeable only if the District and its employees knew or in the


                                                               13
No. 44324 -4 -II




          exercise of reasonable care should have known that the employee was a risk to harm
          a student.




CP at 1095.


          The jury returned a verdict for Gutierrez, awarding damages to her and NL in the amount

of $1, 425, 000. Over the District' s objection, the trial court entered judgment on this verdict.


The District unsuccessfully moved for a new trial or remittitur and timely appealed.

                                                   ANALYSIS


          The District urges that the trial court made several erroneous evidentiary rulings and that

the properly admitted evidence is not sufficient to support the jury' s verdict.3 We address each
contention in turn.


                            I. STANDARDS OF REVIEW AND GOVERNING LAW


          Trial courts have " broad discretion in ruling on evidentiary matters and will not be

overturned absent manifest abuse of          discretion."   Sintra, Inc. v. City ofSeattle, 131 Wash. 2d 640,


3 The District also assigns error to the trial court' s denial of the District' s motion for judgment as
a matter of law and to its entry ofjudgment on the verdict. As for the first, the District
unsuccessfully moved for judgment as a matter of law based on insufficient evidence atthe close
of Gutierrez' s case -in- chief, but did not renew the motion at the close of all the evidence. Where
the trial court denies a defendant' s motion for judgment as a matter of law at the close of the
plaintiff' s case, and the defendant proceeds to present evidence, the defendant waives any
challenge to the ruling on appeal. Goodman v. Bethel Sch. Dist. No. 403, 84 Wash. 2d 120, 123,
524 P.2d 918 ( 1974); 4 KARL B. TEGLAND, WASHINGTON PRACTICE, RULES PRACTICE, CR 50 at
220 ( 6th ed. 2013).
        As for the second, the District also opposed entry of judgment in the trial court on the
grounds that the court had not instructed the jury to discount NL' s future medical expenses to
their present value or included the postjudgment interest rate. Having raised no exception to
RAP 2. 5' s preservation requirement, the District may argue this assignment of error on appeal
only on the grounds raised in the trial court. Fischer- McReynolds v. Quasim, 101 Wash. App. 801,
814, 6 P.3d 30 ( 2000). The District has thus waived this assignment of error on appeal by failing
to present supporting argument or authority in its appellate briefing on the damages and interest
issues    raised   below. Smith   v.   King, 106 Wash. 2d 443,    451 -52, 722 P.2d 796 ( 1986); see also RAP
10. 3..

                                                        14
No. 44324 -4 -II




662 -63, 935 P.2d 555 ( 1997).            Our Supreme Court has articulated this standard of review as


follows:


         A trial court abuses its discretion when its decision is manifestly unreasonable or
         based upon untenable grounds or reasons. A trial court' s decision is manifestly
         unreasonable if it adopts a view that no reasonable person would take. A decision
         is based on untenable grounds or for untenable reasons if the trial court applies the
         wrong legal standard or relies on unsupported facts.

Solos   v.   Hi -Tech Erectors, 168 Wash. 2d 664, 668 -69, 230 P.3d 583 ( 2010) ( internal quotation


marks and citations omitted).           Further, we will not reverse based on the trial court' s erroneous


evidentiary ruling        unless, "' within reasonable             probability, [ it]   materially affected the outcome of

the trial. "' Brundridge       v.   Fluor Fed. Servs., Inc., 164 Wash. 2d 432, 446, 191 P.3d 879 ( 2008)


 quoting State v. Halstien, 122 Wash. 2d 109, 127, 857 P.2d 270 ( 1993)).

         We also review a trial court' s denial of a motion for a new trial for abuse of discretion.

Smith   v.   Orthopedics Int' l, Ltd., 170 Wash. 2d 659, 664, 244 P.3d 939 ( 2010). Where the trial court


bases its denial of a motion for a new trial on issues of law, however, we review the decision de

novo.    Orthopedics Int' l, 170 Wash. 2d at 664.


         Under the doctrine of respondeat superior, employers are vicariously liable for torts

committed by employees acting on the employer' s behalf. Niece v. Elmview Grp. Home, 131
Wash. 2d 39, 48, 929 P.2d 420 ( 1997). The                 scope of employment                 limits this   liability: "   Where the


employee steps aside from the employer' s purposes in order to pursue a personal objective of the

employee,       the employer    is   not   vicariously liable."           Niece, 131 Wash. 2d at 48 ( citing Kuehn v.

White, 24 Wn.        App.   274, 277., 600 P.2d 679 ( 1979)).              The scope of employment does not, of


course, "     limit ...   an employer' s     liability   for   a   breach   of   its   own   duty   of care."   Niece, 131 Wash. 2d


at 48. Thus, the conduct of an employee may give rise to a cause of action against the employer


                                                                     15
No. 44324 -4 -I1




for negligent supervision based on a breach of the employer' s independent duty to foreseeable

plaintiffs. Niece, 131 Wash. 2d at 48.


           Negligent supervision claims proceed under a theory of liability " analytically distinct and

separate from     vicarious       liability ... [ and] based on the theory that ` such negligence on the part

of   the   employer   is   a   wrong to [ the injured party],   entirely independent of the liability of the

employer under        the doctrine      of respondeat superior.'"     Niece, 131 Wash. 2d at 48 ( quoting Scott v.

Blanchet High Sch., 50 Wn.             App.   37, 43, 747 P.2d 1124 ( 1987).    This theory of liability stems

from the relationship between the employer and the employee.

                   Even where an employee is acting outside the scope of employment, the
           relationship between employer and employee gives rise to a limited duty, owed by
            an   employer        to   foreseeable   victims,     to   prevent   the   tasks,     premises,   or

           instrumentalities entrusted to an employee from endangering others.

Niece, 131 Wash. 2d at 48.


            Our courts have generally limited the scope of an employer' s liability for negligent

supervision, however, to cases where " the employer knew, or in the exercise of reasonable care


should     have known, that the         employee presented a risk of     danger to    others."   Niece, 131 Wash. 2d


at 48 -49. This relationship between employer and employee may also give rise to a related duty

on the part of employers to adequately train their employees. Brown v. Labor Ready Nw., Inc.,

113 Wash. App. 643, 655 -56, 54 P.3d 166 ( 2002);                Strachan v. Kitsap County, 27 Wash. App. 271,

276 -77, 616 P.2d 1251 ( 1980).


            Our Supreme Court has further distinguished, from both vicarious liability and negligent

supervision, the cause of action that arises out of a protective special relationship between an

employer and the injured party. Niece, 131 Wash. 2d at 43 -49. The placement of children under a

school' s custody and control gives rise to a duty on the part of the school " to protect students in
                                                            16
No. 44324 -4 -II




its custody from reasonably         anticipated     dangers,"    including from "the intentional or criminal

conduct of   third   parties."   Niece, 131 Wash. 2d        at   44 ( citations   omitted).   This duty is not limited to

actions within an employee' s scope of employment. Niece, 131 Wash. 2d at 47 -49. The duty of the

District arising from this special protective relationship is limited " only by the concept of

foreseeability." Niece, 131 Wash. 2d at 50.

        According      to this   principle, even "[    i]ntentional or criminal conduct may be foreseeable

unless it is ` so highly extraordinary or improbable as to be wholly beyond the range of

expectability. "'    Niece, 131 Wash. 2d at 50 ( quoting Johnson v. State, 77 Wash. App. 934, 942, 894
P.2d 1366 ( 1995)). Thus, "       as long as the possibility of sexual assaults" on students by bus

drivers lies " within the    general   field   of   danger    which should     have been   anticipated,"   the District


may properly be held liable for its failure to take reasonable precautions against such foreseeable
misconduct. Niece, 131 Wash. 2d at 50.


           II. ADMISSION OF EVIDENCE THAT NL SAID SHAFER RODE HER BUS 20 TIMES


        The District contends that the trial court erred in allowing Whitehill and McGoey to

testify concerning NL' s statement that Shafer rode her bus 20 times and by allowing the jury to

watch the video of NL making this statement. Specifically, the District argues that the court

abused its discretion because ( 1) the statement was hearsay and the court improperly applied the

ER 803( a)( 3) hearsay exception for statements of a declarant' s then -existing state of mind and

 2) the court improperly applied ER 703, which allows experts to rely on inadmissible facts and

data, by failing to first balance the statement' s probative value against the risk of unfair prejudice

under   ER 403.,     The District maintains that (3) the evidence unfairly prejudiced it because it had

no opportunity to cross -examine NL, whom the court never found competent to testify,


                                                               17
No. 44324 -4 -II




concerning this statement. The District further contends that the admission of the statement

prejudiced it because ( 4) both experts vouched for the truth of the statement, and ( 5) the court' s


limiting instruction was ineffective.

       As an initial matter, Gutierrez invites us to decline to consider some of the District' s


arguments. First, Gutierrez contends that the District may not complain on appeal about the

showing of the video because the District invited any error by asking the trial court to play the

similar video of NL' s interview with Stines. As the District points out, however, a party may

choose not to object to some inadmissible evidence without waiving the right to object to other

similar evidence. Patterson v. Kennewick Pub. Hosp. Dist. No. 1, 57 Wash. App. 739, 744 -45, 790
P.2d 195 ( 1990). We reject Gutierrez' s invited error argument.


        Gutierrez' s contentions that the District waived its arguments concerning NL' s

competency, the experts' alleged vouching, and the trial court' s failure to conduct the ER 403

balancing by not objecting on these grounds in the trial court, however, have merit. We address

them where relevant.


        As to the merits of the District' s arguments, Gutierrez counters that the District presents a


 straw man" argument concerning ER 803( a)( 3) because the trial court did not rely on that rule

in allowing   reference   to NL'   s "[   t]wenty times" statement. Br. of Resp' t at 37 n.8. Gutierrez

further argues that trial courts have discretion to allow expert witnesses to reveal the bases for

their opinions even though the information relied on amounts to otherwise inadmissible hearsay

from an incompetent witness, and that, so long as the court gives a proper limiting instruction, a

trial court may admit the basis of an expert' s opinion without explicitly weighing its probative

value against the risk of unfair prejudice. Finally, Gutierrez maintains that the District cannot


                                                          18
No. 44324 -4 -II




show any unfair prejudice because the trial court gave a proper limiting instruction that we must

presume the jury followed.

A.      ER 803( a)( 3)


        The District argues first that the trial court abused its discretion by allowing Whitehill to

testify concerning NL' s "[          t]wenty times" statement under the ER 803( a)( 3) exception to the rule

against hearsay. However, the record shows that the court referred to ER 803( a)( 3) only in

passing when ruling on the District' s objection to Whitehill' s testimony about material he had
reviewed from Stines' interviews with NL and VV. The record makes clear that the court


referred to ER 803( a)( 3) in the context of explaining why it had allowed Stines to testify

concerning the nature of the relationship between Shafer and the two kindergarten girls with

whom he rode on the school bus:


        I allowed evidence of the general nature of the relationship that Gary Shafer had
        with these girls without specifics, and I previously at the request of counsel read a
        limiting instruction that this evidence is offered for the purpose of describing the
        nature of the relationship that Gary Shafer had with these victims. I wrote down I
        will allow      it   under   803( a)( 3).   This was with respect to Cheryl Stines, detective, but
        I   won'   t   allow   the detail regarding GS'       s   touching; i.e., his admissions that I had
        previously excluded, but I would allow it to describe the relationship that Gary
        Shafer had       with [ NL] and [       VV],    and to include tickling, sat on lap, knock -knock
        jokes from       phone and        back scratching. And I wrote these notes in the context of
        Detective Stines' testimony.

VRP at 1000. The trial court, therefore, did not rely on ER 803( a)( 3) in allowing Whitehill to

testify to NL' s "[ t]wenty times" statement.

B.      ER 703 and 705


        ER 703 provides that


            t]he facts or data in the particular case upon which an expert bases an opinion or
        inference may be those perceived by or made known to the expert at or before the

                                                               19
No. 44324 -4 -II




          hearing. If of a type reasonably relied upon by experts in the particular field in
          forming opinions or inferences upon the subject, the facts or data need not be
          admissible in evidence.


McGoey and Whitehill both testified that in reaching their opinions, experts in their respective

fields routinely rely on victims' statements. The trial court properly instructed the jury to

consider   the "[   t]wenty times" statement only as to the basis of the experts' opinions. Except to

the extent that the District challenges McGoey' s qualifications to give expert opinions on school

bus safety standards at all, the parties do not dispute that the trial court properly allowed the

experts to give opinions based on NL' s statements in genera1. 4

          The more sharply contested question is whether the trial court erred in allowing the jury

to hear   testimony    about   NL'   s "[   t]wenty times" statement. ER 705 addresses this situation,

providing that

           t]he expert may testify in terms of opinion or inference and give reasons therefor
          without prior disclosure of the underlying facts or data, unless the judge requires
          otherwise. The expert may in any event be required to disclose the underlying facts
          or data on cross examination.


Read together, ER 703 and ER 705 allow expert witnesses to testify concerning the reasons for

their opinions, even though the information relied on would otherwise be inadmissible. The

rules give trial courts discretion whether to allow the jury to hear the experts' underlying

information with one exception: Under ER 705 the court must allow disclosure of the


underlying facts or data if the adverse party demands the underlying information on cross-

examination.




4 The District does not challenge the experts' reliance on NL' s statement in its opening brief, but
does   raise such a challenge in its reply brief. However, "[ a] n issue raised and argued for the first
time in a reply brief is too late to warrant consideration." Cowiche Canyon Conservancy v.

Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 ( 1992). Therefore, we do not consider this challenge.
                                                           20
No. 44324 -4 -11




         The District       contends     that these   rules   do   not give " the   party calling the   expert ...   the


automatic right      to have the       expert   say he   relied on [ the    underlying information]," but instead


allow only the adverse parry to present the basis for the expert' s opinion. Br. of Appellant at 36-

37, 38   n. 17   ( citing State   v.   Martinez, 78 Wn.       App.      870, 879 -80, 899 P.2d 1302 ( 1995)).       As a


matter of logic, the latter proposition does not follow from the former, and Washington

precedents, including those cited by the District, establish that trial courts have discretion to

allow the party calling the expert to elicit the otherwise inadmissible information underlying an

expert' s opinion. For example, we have held that, although


           ER 703 is not designed to allow a witness to summarize and reiterate all manner
         of   inadmissible          The trial court may allow the admission of hearsay
                                  evidence.

         evidence and otherwise inadmissible facts for the limited purpose of showing the
         basis ofthe expert' s opinion."

Hickok Knight
       -             v.   Wal -Mart Stores, Inc., 170 Wn.            App.    279, 314, 284 P.3d 749 ( 2012) ( internal


quotation marks omitted) (             quoting Deep Water Brewing, LLC v. Fairway Res. Ltd, 152 Wn.

App.   229, 275, 215 P.3d 990 ( 2009)),             review   denied, 176 Wash. 2d 1014 ( 2013); accord In re Det. ,


                                                                                 2005) ( holding
ofMarshall, 122 Wash. App. 132, 146, 90 P.3d 1081 ( 2004), aff'd, 156 Wash. 2d 150 (


that ER 705 " permits the court to allow the expert to relate the hearsay to the fact finder to

explain   the    reasons    for her    opinion ").    Similarly, in State v. Eaton, 30 Wash. App. 288, 294, 633
P.2d 921 ( 1981),        we held that a trial court erred in requiring the defendant to testify before

allowing a defense expert to relate the defendant' s prior statements because " it is of no moment

that defendant' s statements in the psychiatric interviews might be inadmissible hearsay, ifa

psychiatrist could reasonably rely upon them in forming an opinion about defendant' s mental

condition at the time of the crime."




                                                                   21
No. 44324 -4 -II




          Our holdings in these cases are consistent with the leading practitioner' s treatise on

Washington' s evidence law, which explains:


          Rule 705 states that an expert may " give reasons" for his or her opinion " unless the
          judge   requires otherwise."          And since Rule 703 allows an expert to base an opinion

          upon hearsay if it is reasonable to do so, Rule 705 permits ( but does not require)
          the court to allow the expert to relate the hearsay to the jury to explain the reasons
          for his or her opinion, subject to appropriate limiting instructions.

5B KARL B. TEGLAND, WASHINGTON PRACTICE, EVIDENCE LAW                                AND   PRACTICE § 705. 4, at 292


 5th   ed.   2007) ( footnotes omitted).


          The authority on which the District relies is not to the contrary: In Martinez, we noted

that "[   ajlthough   the trial   court   may    allow   disclosure    of underlying   facts   or   data, ` courts have


been reluctant to allow the use of ER 705 as a mechanism for admitting otherwise inadmissible

evidence as an explanation of             the   expert' s opinion. "' 78 Wash. App. at 879 ( quoting State v.

Anderson, 44 Wn.        App.      644, 652, 723 P.2d 464 ( 1986)).         In Martinez we held that the trial court


had not abused its discretion by refusing to allow a defense expert to relate hearsay statements in

explaining the basis       of his opinion.        78 Wn.   App.   at   879 -81.   This holding does not establish,

though, that a trial court would necessarily abuse its discretion by allowing such testimony.

Indeed, we explicitly stated that "the trial court may allow disclosure of underlying facts or

data."    Martinez, 78 Wash. App. at 879.

             Similarly, the District cites State v. Nation, 110 Wash. App. 651, 661, 41 P.3d 1204 ( 2002)

and Anderson, 44 Wash. App. at 652, for the proposition that only the adverse party may require

disclosure of otherwise inadmissible information underlying an expert' s opinion. Neither

authority supports the District' s proposition. In Anderson, as in Martinez, we merely held that

the trial court had not abused its discretion by refusing to allow an expert to relate hearsay,


                                                               22
No. 44324 -4 -II




noting th at " the disclosure        of the   underlying facts ...    may be required either by the court or the

cross examiner."     Anderson, 44 Wash. App. at 652 -53. In Nation, Division Three of our court held

that a trial court had erred in allowing the State' s expert to relate hearsay to the jury, but on the

ground   that,   where   the   requirements of      ER 703      are not met: "   ER 705 may not be used as a

mechanism for admitting otherwise inadmissible evidence as an explanation of an expert' s

opinion."   Nation, 110 Wash. App. at 662. Whether the requirements of ER 703 are met is not at

issue here.5 Thus, we hold that the trial court did not err under ER 703 and ER 705 in allowing

the jury to hear   testimony about NL' s "[ t]wenty times" statement, on which the experts had

based their opinions, while limiting the jury' s consideration of this statement to this narrow

purpose.




C.       ER 403


         The District' s argument that the trial court erred by failing to apply the ER 403 balancing

test before allowing the        jury to hear NL' s "[ t]wenty times" statement appears to rely on the

following   language from Martinez: " The trial court should determine under ER 403 whether to


allow disclosure of inadmissible underlying facts based upon whether the probative value of this

information      outweighs     its   prejudicial or   possibly misleading        effects." 78 Wash. App. at 879 ( citing

LAIRD C. KIRKPATRICK, OREGON EVIDENCE,                     at   311 ( 1982)).    That a trial court " should" make


this determination hardly establishes that a trial court commits reversible error by failing to




5 The District presents no argument or authority in its opening brief that the expert opinions
based on NL' s statements do not meet the requirements of ER 703; but it does present such an
argument in its reply brief, pointing out that it made such an argument to the trial court. Again,
  a]n issue raised and argued for the first time in a reply brief is too late to warrant
consideration."     Cowiche Canyon Conservancy, 118 Wash. 2d at 809. We decline to consider the
issue further.

                                                                23
No. 44324 -4 -II




evaluate the evidence under ER 403 on the record. As the District did not object on ER 403

grounds in the trial court here, and cites no authority establishing that failure to conduct the ER

403 analysis on the record amounts to reversible error, we decline to consider the argument

further. RAP 2. 5, 10. 3(    a)(   6);   DeHaven v. Gant, 42 Wash. App. 666, 669, 713 P.2d 149 ( 1986)

  Even if an objection is made at trial, a party may only assign error in the appellate court on the

specific ground of the evidentiary objection made at trial. ").

D.        Vouching

          We also decline to reach the District' s claims that McGoey and Whitehill vouched for the

truth   of NL' s "[   t]wenty times" statement. The District did not object to the challenged testimony

on that ground at trial. Thus, the District failed to preserve the issue by raising a timely and

specific objection below. RAP 2. 5( a); DeHaven, 42 Wash. App. at 669.

E.        Effect of the Limiting Instruction

          Our Supreme Court has explained the proper use of otherwise inadmissible evidence to

explain the basis for an expert' s opinion as follows:


             I] f an expert states the ground upon which his opinion is based, his explanation
          is not proof of the facts which he says he took into consideration. His explanation
          merely discloses the basis of his opinion in substantially the same manner as if he
          had answered a hypothetical question. It is an illustration of the kind of evidence
          which can serve multiple purposes and is admitted for a single, limited purpose
          only.


Grp. Health Coop. ofPuget Sound, Inc. v. Dep' t ofRevenue, 106 Wash. 2d 391, 400, 722 P.2d 787

 1986) ( quoting State      v.   Wineberg,    74 Wash. 2d 372, 382, 444 P.2d 787 ( 1968)).       To properly allow

such testimony, a " trial court need only give an appropriate limiting instruction explaining that

the   jury is not to   consider    this   revealed   information   as substantive evidence."   In re Det. ofCoe,

17.5 Wn.2d 482, 513 -14, 286 P.3d 29 ( 2012).

                                                            24
No. 44324 -4 -II




          As discussed above, the trial court gave a proper limiting instruction in both instances

prior   to allowing the     jury to      learn   about   NL'    s "[   t]wenty times" statement. The District argues,

however, that it is " unrealistic to think jurors could avoid considering references to NL' s

statement for a purpose other than deciding how frequently Shafer had ridden her bus" because

 the purpose for which the NL statement was ostensibly offered and allowed in evidence was

congruent with the purpose for which the court told the jury the statement could not be

considered."      Br. of Appellant at 46 -47.


          Our Supreme Court recently rejected an argument indistinguishable from the District' s on

the ground that the jury is presumed to follow the court' s instructions. Coe, 175 Wash. 2d at 514-

15 ( involving an expert' s disclosure of otherwise inadmissible unadjudicated prior offenses

during   a   sexually violent      predator commitment                 trial).   Therefore, the District' s argument fails.


F.        Admission of the Video Recording of the Psychologist' s Interview with NL

          The District contends that, even if the trial court had discretion to allow Gutierrez' s

experts   to   relate   NL' s "[   t]wenty times" statement to the jury, the court nonetheless committed

reversible error by showing the jury the video of NL making the statement. The District points

out that, had Gutierrez sought to have NL testify at trial, the trial court would have assessed her

competency and the District could have cross -examined her concerning alleged inconsistencies

between her statement to Stines and her statement to the psychologist.6




6 The District had the opportunity to cross -examine McGoey and Whitehill concerning the
reliability of statements from children, the possibility that someone had suggested the number 20
to NL, and other matters bearing on the reasonableness of their reliance on NL' s statement, but
initially    chose not    to do    so.   After   a    juror   submitted a question        to Whitehill asking, " How reliable
 is the information       gathered       from    a   five- to                           VRP
                                                                six -year -old child ? ",        at 1035, the District posed a
 series of questions on the reliability of NL' s statements. VRP at 1047 -048.
                                                                       25
No. 44324 -4 -I1




        NL did not testify as a witness at trial, making issues of competency and cross -

examination   irrelevant;       and    the   court gave' a proper         limiting   instruction to   consider   her "[ t]wenty


times" statement only as it reflected the basis for the experts' opinions, an instruction we

presume the jury followed. Coe, 175 Wash. 2d at 514 -15. Nonetheless, we agree with the District

that the trial court erred in allowing the jury to watch the video of NL' s statement to the experts.

We disagree, however, that this error warrants reversal.


         Our Supreme Court initially articulated the rule governing disclosure of facts underlying

an expert' s opinion, now codified in ER 705, as follows:

          W] hen   an expert      is   allowed   to   testify   to   a[ n] ...   opinion which is in part based on

         facts which would normally be hearsay and inadmissible as independent evidence,
         the trial court may in its discretion allow the expert to state such facts for the
         purpose of showing the basis of the opinion.

Wineberg, 74 Wash. 2d at 384. The Wineberg court thus contemplated that the underlying facts

would come in only through the expert' s testimony, not through independent evidence ofthose
facts. The language        of the rule as adopted reflects                this distinction: "   The expert may testify in

terms   of opinion ...     and give reasons           therefor ... [      and] may in any event be required to disclose

the underlying     facts   or   data."   ER 705. That experts may give reasons for their opinions and

state or disclose the facts relied upon does not establish that the party calling the expert may then

introduce independent evidence of those underlying facts.

         Although the trial court properly allowed McGoey and Whitehill to refer to NL' s

  t]wenty times" statement under ER 703 and ER 705, these rules did not permit Gutierrez to

show the video of NL making the statement. Admitting the video, furthermore, potentially

increased the likelihood that the jury would disregard the court' s limiting instruction and take

NL' s statements for the truth of the matter asserted. We hold that the trial court erred in

                                                                     26
No. 44324 -4 -II




admitting the video. Whether the error requires reversal presents a different question, addressed
below.


                     III. THE ADMISSION OF MCGOEY' S EXPERT OPINION TESTIMONY


          The District contends that the trial court erred in admitting McGoey' s opinions

concerning a school district' s standard of care because those opinions " amounted to nothing

more than gratuitous, retrospectively conceived rules" and McGoey admitted that he did not

know of any school district that had the sort of policies he recommended. Br. of Appellant at 52-

53.    Gutierrez counters that the District waived this issue by failing to renew its objection to

McGoey' s qualifications during his testimony and, in the alternative, that the trial court did not

abuse its discretion in finding McGoey qualified and admitting his opinions. We agree with

Gutierrez' s first argument.


          As noted, the trial court denied the District' s motion in limine to exclude McGoey' s

opinions.    When     a   trial   court   denies   a motion    in limine, " the   losing party is deemed to have a

standing    objection where a        judge has      made a    final ruling   on   the   motion, `[ u] nless   the trial court



indicates that further       objections at       trial   are required when   making its ruling.'"       State v. Powell,


126 Wash. 2d 244, 256, 893 P.2d 615 ( 1995) (                  quoting State v. Koloske, 100 Wash. 2d 889, 895, 676
P.2d 456 ( 1984),      overruled on other grounds by State v. Brown, 111 Wash. 2d 124, 761 P.2d 588

 1988), aff'd, 113 Wash. 2d 520 ( 1989)). "[                  W]hen a ruling on a motion in limine is tentative, any

error in admitting or excluding evidence is waived unless the trial court is given an opportunity

to    reconsider   its ruling." State       v.   Carlson, 61 Wash. App. 865, 875, 812 P.2d 536 ( 1991).                Our


Supreme Court has explained the difference between a final and a tentative ruling on such a

motion as follows:



                                                                 27
No. 44324 -4 -II




          If the trial court has made a definite, final ruling, on the record, the parties should
          be entitled to rely on that ruling without again raising objections during trial. When
          the trial court refuses to rule, or makes only a tentative ruling subject to evidence
          developed at trial, the parties are under a duty to raise the issue at the appropriate
          time with proper objections at trial.


Koloske, 100 Wash. 2d at 896.


          Here, the trial court expressly told the District that, although the court would not likely

change its mind, to preserve the issue the District had to renew its objection after McGoey

testified to his qualifications. Under Koloske, 100 Wash. 2d at 895 -96, by failing to do so the

District waived any objection.

                            IV. GUTIERREZ' S TESTIMONY CONCERNING NL' S STATEMENT
                                        THAT SHAFER OFTEN RODE NL' S BUS


          The District argues that the trial court abused its discretion in admitting Gutierrez' s

testimony that NL said that Shafer " always rode the bus" and that he rode the bus " two times a

week for a while" because the testimony qualified as hearsay and no exception to the rule against

hearsay applied. Br. of Appellant at 49 -50. Gutierrez counters that the trial court properly

admitted this evidence because it was offered, not for the truth of the matter asserted, but as

circumstantial evidence of NL' s state of mind. We agree with the District that the trial court


erred in admitting this testimony; but we do not agree that reversal is required because of the

error.




              Gutierrez relies on the general rule that a statement is not hearsay unless offered to prove

the truth      of   the   matter asserted.   Br. of Resp' t at 52. In support of this argument, Gutierrez cites

Betts    v.   Betts, 3 Wn.     App.   53, 473 P.2d 403 ( 1970),   a child custody case predating the adoption



7 Because NL' s statements about how often Shafer rode the bus did not expressly assert any
particular state of mind, the ER 803( a)( 3) exception to the hearsay rule plainly did not apply.
                                                            28
No. 44324 -4 -II




of the current evidence rules.            See 5C TEGLAND,         supra, §   803. 16, at 57 -58. We held in Betts that


the rule against hearsay did not prohibit admission of a child' s statements that the child' s

stepfather was mean and had killed the child' s brother because they " were not admitted to prove

the truth of the assertions she made, but merely to indirectly and inferentially show the mental

state of   the   child at   the   time   of the child   custody   proceedings,"    namely, that the child feared the

stepfather. 3 Wash. App. at 59.

           Here, neither the record nor Gutierrez' s brief makes entirely clear the proper purpose for

which Gutierrez purportedly offered NL' s statements. Initially, Gutierrez argues that she offered

the statements about how often Shafer rode the bus as circumstantial evidence that NL felt

familiar enough with him to consider him a friend. Later in the same paragraph of her brief,

however, Gutierrez states that


           N.L.' s feeling of friendship with Shafer, in turn, was probative to demonstrating
           that Shafer had ridden her bus frequently enough to cultivate a friendship and
           groom her for sexual molestation, and ultimately toward establishing the damages
           caused by Shafer' s grooming.

Br. of Appellant at 53.


           Thus, Gutierrez effectively, if obliquely, admits that the challenged statements were

offered to prove the truth of the matter asserted: the frequency with which Shafer rode NL' s bus.

The trial court did not instruct the jurors that they could consider the statements only for some

proper purpose, but simply overruled the District' s hearsay objection without comment. The

challenged statements are hearsay and do not fall within the scope of any asserted exception.

Therefore, the trial court erred in admitting NL' s statements to Gutierrez concerning how

frequently Shafer rode the bus. As shown below, however, this error does not require reversal.



                                                              29
No. 44324 -4 -II




     V. STINES' TESTIMONY BASED ON VV' S DESCRIPTIONS OF INTERACTIONS WITH SHAFER

         The District also contends that the trial court erred in allowing Stines to testify

concerning information she obtained from VV regarding VV' s and NL' s interactions with Shafer

on the bus because the testimony amounted to inadmissible hearsay. Gutierrez counters that this

evidence fell under the ER 803( a)( 3) exception to the rule against hearsay, or otherwise did not

constitute hearsay, because Gutierrez offered it to prove VV' s then -existing state of mind. We

agree with Gutierrez.


         ER 803( a)( 3)     provides   that "[   a] statement of the declarant' s then existing state of mind,

emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling,

pain, and   bodily health)" is " not excluded by the hearsay rule, even though the declarant is

available as a witness."        This exception to the general ER 802 prohibition against hearsay

testimony does     not     include, however, " a      statement of memory or belief to prove the fact

remembered or      believed." ER 803( a)( 3).


          Stines related only one actual statement directly attributed to VV: that VV said Shafer

 was    her friend." VRP at 219. This statement, however, does not fall within the definition of


 hearsay." ER 801( c) defines " hearsay" as " a statement, other than one made by the declarant

while   testifying ... ,    offered   in   evidence   to   prove   the truth   of the matter asserted."   Gutierrez


clearly did not offer VV' s statement to prove that Shafer and VV were friends. Instead,

Gutierrez offered it to show that Shafer spent a substantial amount of time with VV and

cultivated a close, peer -like     relationship       with   her. This " friendship," in turn, tended to make it


appear less reasonable that the District failed to notice that Shafer was taking advantage of the

ride -along policy to develop inappropriate relationships with kindergarten girls. Furthermore, it


                                                               30
No. 44324 -4 -II




undermined the testimony of the District' s employees who claimed that Shafer had ridden with

NL and VV fewer than three times. The evidence of VV' s statement was therefore relevant, not


hearsay, and the trial court did not err in admitting it.

        Other matters to which Stines testified, such as evidence of lap sitting, back scratching,

and knock -knock jokes, did not expressly advert to any particular state of mind, and thus fall

outside the ER 803( a)( 3) hearsay exception. Again, however, Gutierrez did not specifically seek

to prove that these things happened: Instead, Gutierrez offered evidence that VV talked about

such matters only as circumstantial evidence of the declarant' s state of mind, namely, that VV

thought   of   Shafer   as a close   friend. See 5C TEGLAND,   supra, §   803. 16, at 57 -63.


        Indeed, during argument outside the presence of the jury after the District' s hearsay

objection, Gutierrez proposed a limiting instruction to that effect. The District, without waiving

its objection to admission of the evidence, asked the court not to give the instruction. After

Gutierrez declined to take a position on the matter, the trial court granted the District' s request


and did not give Gutierrez' s proposed limiting instruction.

          That Shafer had the opportunity to develop such a relationship with NL' s seat mate had

some tendency to make it more probable that, in the exercise of due care, the District should

have realized that Shafer was abusing the ride along policy in order to get close to kindergarten

girls. Evidence that Shafer developed a relationship with VV similar to that involving NL,

contemporaneously and without detection, also tended to make the District' s efforts to protect

NL appear less reasonable. Thus, the evidence was relevant to Gutierrez' s claims of negligent

supervision of Shafer and failure to protect NL. Under our reasoning in Betts, 3 Wash. App. at 59-

60, and the rule stated in 5C Tegland, supra, section 803. 16, at 57 -63, Gutierrez offered this



                                                      31
No. 44324 -4 -II




evidence for a proper purpose other than the truth of matters asserted in VV' s statements. The


trial court did not err in admitting Stines' testimony concerning the relationships between VV

and Shafer and between NL and Shafer.


         The District also argues that the trial court erred in admitting Stines' opinion that Shafer

developed   a   relationship   with   the   girls over   the   course of "multiple   days," because Gutierrez did


not call Stines to testify as an expert. VRP at 220 -22. As Gutierrez points out, however, the

District did not object to this testimony on that ground: In fact, the record shows that, although

the District interposed numerous objections during Stines' testimony, it did not object to Stines'

 multiple days" testimony at all. VRP 220 -22. Because the District did not preserve this issue

for review, we decline to address it on appeal. RAP 2. 5.

            VI. ADMISSION OF EVIDENCE CONCERNING SHAFER' S OTHER CONVICTIONS


         The District contends that the trial court erred in admitting Shafer' s judgment and

sentence for convictions of possession of child pornography and of child molestation while

riding District school buses and for allowing Stines to testify about certain facts underlying these

convictions. The District argues that ( 1) this evidence posed too great a risk of unfair prejudice


to the District under ER 403, and ( 2) it amounted to " other Shafer wrongs" evidence prohibited


by   ER 404( b). Br. of Appellant at 51 -52. Gutierrez argues that, although the District moved in


limine to exclude the judgment and sentence, it affirmatively waived its objection at trial.

Gutierrez argues in the alternative that the trial court properly admitted the judgment and

sentence under ER 404(b) because it was offered for a proper purpose other than to prove that

Shafer had acted in conformity with his later convictions when driving a bus for the District.




                                                               32
No. 44324 -4 -II




A.      No Waiver


        Gutierrez' s waiver argument fails. The District preserved its objection to the admission


of the judgment and sentence by obtaining a final ruling on its motion in limine and renewing its

objection on the record when Gutierrez offered the documents during trial. Powell, 126 Wash. 2d

at 256 -57. Gutierrez selectively cites partial statements by the District' s counsel that initially

appear to demonstrate waiver, but, when read in context, do not. For example, Gutierrez quotes


only the first two   words, " No objection,"        of the District' s response to her offer of Shaffer' s


judgment     and sentence at   trial,   without   mentioning that the District' s full   response was "[ n] o




objection other    than those I previously        addressed   in   pretrial."   VRP at 226 ( emphasis added);


Br. of Resp' t at 54.

B.      ER 404( b)


        Except for evidence of the conviction based on Shafer' s molesting NL, Gutierrez' s

alternative ER 404( b) argument also fails. ER 404(b) provides that

         e] vidence of other crimes, wrongs, or acts is not admissible to prove the character
        of a person in order to show action in confonnity therewith. It may, however, be
        admissible      for   other      such as proof of motive, opportunity, intent,
                                      purposes,


        preparation, plan, knowledge, identity, or absence of mistake or accident.

Gutierrez satisfies the ER 404(b) test for only the NL molestation conviction. She does not

satisfy the test for the others.

        1.   Conviction for molesting NL

        To properly admit evidence of other bad acts, the trial court must first identify a proper
purpose for the evidence, then weigh, on the record, the probative value of the evidence against


the risk of unfair prejudice. Brundridge, 164 Wash. 2d at 444 -45. The parties did not dispute that

Shafer molested NL. Thus, Gutierrez-plainly did not offer evidence of Shafer' s other crimes to

                                                           33
No. 44324 -4 -II




show that Shafer had acted " in conformity therewith" as to NL. With that, ER 404(b) did not bar

the admission of these crimes on this ground.


       The trial court admitted evidence of Shafer' s conviction for molesting NL under the ER

803( a)( 22) exception to the rule against hearsay, which allows admission of evidence of certain

convictions "   to   prove   any fact   essential   to   sustain   the judgment."   The trial court apparently did

so to avoid the possibility that jurors would incorrectly believe they had to decide whether Shafer

had abused NL. Gutierrez had to establish that the abuse occurred to be entitled to a judgment in

her favor. As an essential fact, the probative value of Shafer' s conviction for molesting NL was

exceedingly high. As stated in part A of the Facts, above, the trial court balanced the probative

value of the evidence of the prior molestation convictions against the risk of unfair prejudice and


ruled the judgment and sentence showing the prior convictions admissible. The court did not

abuse its discretion in admitting evidence of Shafer' s conviction for abusing NL.

       2. Convictions for molesting other children

       Evidence of Shafer' s convictions for molesting other children, however, presents a -

different question. Gurierrez did not need to prove that Shafer had abused the other victims in

order to obtain a favorable judgment, and the admission of Shafer' s convictions for molesting

other girls posed a risk of unfair prejudice to the District. That is, jurors could have allowed their

outrage at the District' s employing as a school bus driver an individual who was later convicted

of multiple counts of child molestation to influence their decision on the merits of the case.

        Shafer' s convictions for molesting other children may have had some tendency to

establish that the District should have realized that Shafer posed a risk. However, since the

judgment and sentence itself revealed little about the timing or circumstances of the conduct


                                                              34
No. 44324 -4 -II




giving rise to these other convictions, 8 the probative value was low. This risk of unfair prejudice
to the District, in our view, outweighed the scant probative value of Shafer' s convictions for

molesting the other girls. We also hold that the trial court erred in allowing Stines' testimony

about Shafer' s other child molestation convictions because the risk of prejudice from this


evidence similarly outweighed its probative value. For these reasons, the trial court abused its

discretion in ruling that the probative value of evidence of the other convictions outweighed the

risk of prejudice. The evidence of Shafer' s convictions for molesting girls other than NL was

inadmissible under ER 403. Nevertheless, this error does not require reversal of the jury' s

verdict.



           3.   Conviction for possessing child pornography

           Shafer' s conviction for possession of depictions of a minor engaged in sexually explicit

conduct, also part of the judgment and sentence, stemmed from files discovered on Shafer' s


home computer. Because the conduct giving rise to this charge did not occur on or involve

District property, this conviction was not probative of what the District should have known about

Shafer in hiring or retaining him as a school bus driver. Due to the absence of probative value

and the high potential for prejudice, the trial court erred under ER 403 in admitting Shafer' s

child pornography conviction.

                       VII. SUFFICIENCY OF THE EVIDENCE AND HARMLESS ERROR


           The District contends that the trial court' s evidentiary errors require us to reverse the

jury' s verdict and to remand for dismissal of Gutierrez' s claim with prejudice. This is so, the




8 The judgment and sentence gives only an overlapping range of dates for each charge, and does
not make clear which charge pertains to which victim.

                                                     35
No. 44324 -4 -II




District argues, because, without the improperly admitted hearsay and assuming the jurors

followed the         court' s    limiting   instructions, " not even a scintilla of admissible evidence supports


the   negligence and causation              findings in the   verdict."   Br. of Appellant at 55. In the alternative,


the District argues that we should remand for a new trial on both liability and damages because

Gutierrez'     s "   liability   and   damages theories      went   hand in hand." Br. of Appellant at 55.


         We first consider whether sufficient evidence supports the jury' s verdict under the

pleadings and instructions. Concluding that it does, we then turn to the District' s contention that

the erroneous admission of evidence was sufficiently prejudicial to require reversal. We

conclude that it was not.


A.        Sufficiency of the Evidence

         In reviewing a claim that .a jury' s verdict rests on insufficient evidence, we must interpret

the evidence most strongly against the party challenging the verdict and view the record in a light

most favorable to the prevailing party, accepting the truth of the prevailing party' s evidence and .

all favorable inferences that reasonably follow from it. Bell v. Hegewald, 95 Wash. 2d 686, 689,

628 P.2d 1305 ( 1981).             To sustain a verdict against such a challenge, however, requires more


than " mere      theory     or speculation ";     it   requires "` substantial evidence' ... ,   evidence of a




character `which would convince an unprejudiced, thinking mind of the truth of the fact to which

the   evidence       is directed. '     Hojem    v.    Kelly, 93 Wash. 2d 143, 145, 606 P.2d 275 ( 1980) ( quoting


Arnold v. Sanstol, 43 Wash. 2d 94, 98, 260 P.2d 327 ( 1953)).

          1.    Scope of duty instruction - no
                                            - assignment of error

          The key liability instruction here, defining the scope of the District' s duty, provided:

                 The Olympia School District and its employees have a legal duty to exercise
          reasonable care to protect a student in its custody from reasonably foreseeable

                                                                  36
No. 44324 -4 -II




           dangers. The Olympia School District has a Iegal duty to exercise reasonable care
           in supervising and training its employees. A student is in the custody of the school
           district while riding on a school bus.
                  Harm is reasonably foreseeable if the Olympia School District knew or
           should have known of the risk that resulted in the harm to plaintiffs.
                  It is   not   necessary that the      exact sequence of events    be   anticipated.   It is
           only necessary that the actual harm fell within a general field of danger which
           should have been anticipated.
                  With regards to the criminal actions of any employee of the District, these
           actions are reasonably foreseeable only if the District and its employees knew or in
           the exercise of reasonable care should have known that the employee was a risk to
           harm a student.


CP at 1095.


           Under the law of the case doctrine we will not review an instruction, even if erroneous, to

which no     party has    assigned error.      RAP 10. 3( g); Noland   v.
                                                                            Dep' t ofLabor & Indus., 43 Wash. 2d
588, 590, 262 P.2d 765 ( 1953) ( " No          assignments of error being directed to any of the

instructions, they became the law of the case on this appeal, and the sufficiency of the evidence

to sustain the verdict is to be determined by the application of the instructions and rules of law

laid down in the     charge.").      See also Chelan County Deputy Sheriffs' Ass 'n v. Chelan County,

109 Wash. 2d 282, 300         n. 10,   745 P.2d 1 ( 1987).    Gutierrez did not cross appeal or assign error to


this instruction. Therefore, the instruction controls our decision.9


9 Because we are bound by this instruction under the law of the case doctrine, we decline to rule
on   its   correctness.    However, we do not suggest that we would uphold this instruction' s last
sentence if properly challenged. This instruction appears to make the District liable for Shafer' s
misconduct only if it had constructive notice that Shafer in particular posed a risk of child abuse.
In Niece our Supreme Court rejected the contention that a failure -to- protect claim requires proof
of constructive notice that the specific employee involved posed a risk when a special relationship
is   present.   Niece, 131 Wash. 2d         at   48 -49.   In reaching this conclusion for the operators of group
homes, Niece relied in part on cases involving a school district' s duty to protect students. Niece,
131 Wash. 2d at 50 -51 ( citing e. g., McLeod v. Grant County Sch. Dist. No. 128, 42 Wash. 2d 316, 322,
255 P.2d 360 ( 1953)).


                                                             37
No. 44324 -4 -II




2. Constructive Notice


       In deciding whether sufficient evidence supports the verdict under this instruction, we

consider whether, viewing the record before us in a light most favorable to Gutierrez, a rational

juror could have found that the District had constructive notice that Shafer posed a risk to


students of the type of harm that occurred.


        The jury heard testimony from Stines that NL and VV sat by each other in the same school

bus seats every day. Thus, the jury could have inferred that at least some of Shafer' s inappropriate

conduct involving VV occurred prior to his abuse of NL. Gutierrez proposed instructing the jury

to consider this testimony only for the purpose of describing the relationship Shafer had established

with the girls; but at the District' s request, the court did not give a limiting instruction. The jury

could therefore have considered the evidence concerning VV for any purpose, including whether

the District should reasonably have foreseen the risk Shafer posed. Standing alone, however, this

evidence falls short of establishing that the District should have foreseen the risk from Shafer.

        Whitehill' s and McGoey' s testimony concerning NL' s statement to Whitehill' s colleague

that Shafer had    ridden   her bus "[   t]wenty times" presents a similar issue. This time, however, the

trial court instructed the jury to consider the evidence only for the purpose of evaluating the

experts' opinions. Assuming, as we must in the absence of evidence to the contrary, that the

jurors followed the court' s limiting instruction, Carnation Co. v. Hill, 115 Wash. 2d 184, 187, 796
P.2d 416 ( 1990),   this evidence would not support a finding that the District should have known
that Shafer posed a risk of sexual abuse.




                                                        38
No. 44324 -4 -II




         The question remains, then, whether Gutierrez presented other evidence sufficient to


persuade a fair minded juror that the District should have known in the exercise of due care that

Shafer, specifically, posed a risk of abusing children. For the reasons that follow, we hold that

she did.


         From the recording of Stines' interview with NL, the jury could reasonably have inferred

that Shafer rode NL' s bus more frequently than Paz and Stanley suggested in their testimony.

Stines also testified, without objection, that based on her investigation, she believed Shafer sat

with   NL "[ m] ore than   one [   time],   multiple   days." VRP at 222.


         Other unchallenged or properly admitted evidence further supports the inference that

Shafer was riding along on kindergarten and preschool buses so frequently that the District

should have become suspicious. The survey conducted by Stanley, the District' s transportation

manager, showed that driver Todd Adams, one of only five drivers who responded to the survey,

recalled Shafer riding along on NL' s bus on two occasions in September and October of 2010

when Adams substituted for Paz. In total, four of the five responding drivers recalled Shafer

riding along a total of 11 times in the fall and early winter of 2010; the fifth recalled Shafer

riding along in prior years.

           In their testimony, bus drivers Thompson, Engle, and Reeves confirmed their answers on

the survey. Thompson also recalled Shafer riding along 40 or more times on his kindergarten

route, including 10 times in the preceding 2009 -2010 school year. Reeves testified that Shafer

asked to ride along on Reeves' s kindergarten route; and Engle testified that Shafer rode along " a

couple of times" and " sat and chatted with kids" when Engle substituted on kindergarten routes.


VRP at 367 -73. Although neither Paz nor Bakewell responded to the survey, Bakewell testified


                                                           39
No. 44324 -4 -II




that Shafer often rode along when Bakewell substituted as the bus driver on kindergarten and

preschool routes. Paz testified that the first time Shafer asked to ride along on Paz' s bus, he

Paz) had asked transportation director Stanley' s permission, but had " never bothered asking

again   because Fred   Stanley just let [ Shafer]   ride whenever   he   wanted."   VRP at 69.


         The jury could reasonably have inferred that, if Shafer rode NL' s route two times in two

months just on the occasions when Adams substituted for Paz, then Shafer was riding that route

with some regularity. Further, if the few drivers who responded to Stanley' s survey recalled 11

rides by Shafer in a four -month period, and other drivers who did not respond, Paz and

Bakewell, also recalled Shafer riding along multiple times during that period, the jury could have

reasonably concluded that Shafer was volunteering to ride along on kindergarten and preschool

buses, including NL' s bus, much more frequently than the two or three times Paz was willing to

admit.'°



         NL' s kindergarten teacher, Evans, testified that she sometimes saw NL' s bus arrive at

school and noticed     an   adult   riding along " multiple times," even though she did not always see


the bus arrive and had not specifically been paying attention. VRP at 418. Again, the jury could

reasonably have inferred that, if Evans noticed someone on the bus on multiple occasions, Shafer

had ridden the bus many more times than Evans noticed.

         Furthermore, Paz' s testimony that Shafer sat with NL and VV only for about 20 minutes

during one bus ride was undermined by Paz' s testimony that he was not surprised that NL and




1° There were only 69 school days in the relevant period, and on 18 of those days Shafer drove a
mid -day route for pay. Thus, even the 14 instances on which the District effectively admitted
that Shafer rode along on mid -day routes amounted to more than one quarter of the remaining 51
school days.

                                                       40
No. 44324 -4 -II




VV knew Shafer       as "   Gary"      because "[ Shafer]    asked   them   all   the time."   VRP at 95. Paz could


hardly have meant that Shafer had asked the girls if they knew his name " all the time" during the

course of this single, 20- minute ride. The jury could have reasonably inferred that Paz refused to

admit that he routinely permitted Shafer to sit with NL and VV in the bus' s blind spot and, thus,

did not believe Paz' s testimony about the frequency with which Shafer rode along.

         The evidence showing that NL thought of Shafer as a great friend whom NL frequently
talked about and even prayed for, also gave rise to a reasonable inference that Shafer sat with the


girls on the bus many more than two or three times. Drummer testified that NL immediately

recognized     Shafer   as "   Gary," the man who had touched her, from his driver' s license photo.

VRP at 428 -32. Gutierrez confirmed this, and described the depth of NL' s feelings of friendship

and concern for Shafer. Gutierrez also testified that NL had been " pretty shy" prior to the abuse

and   took a   long time " to     get   to know   people."   VRP at 1062. Again, the jury could reasonably

have inferred that a shy kindergarten girl would not have felt this degree of friendship and

concern for an adult man she had met only once or twice, and that the relationship had in fact

developed over numerous bus rides.


         Similarly, Stines properly testified that NL' s seat mate, VV, considered Shafer a friend.

Stines identified, and the court admitted without objection, a picture VV had drawn of herself

and   Shafer, identified       as "   Gare."   VRP at 219; Ex. 120. The jury could have reasonably inferred

that a kindergarten girl would not draw such a picture of someone she had met only one or two

times, or think of him as a friend.

         From this evidence, the jurors could reasonably have concluded that Shafer actually rode

along on the school bus many more times than the District admitted. From Adams' statement


                                                              41
No. 44324 -4 -II




that Shafer rode along on NL' s bus on two occasions in September and October of 2010 when

Adams substituted for Paz, the survey response by four drivers that Shafer rode along a total of

11 times in the fall and early winter of 2010, Thompson' s testimony that Shafer rode along 40 or

more times on his kindergarten route, including 10 times in the preceding 2009 -2010 school

year, and the evidence that NL thought of Shafer as a great friend and talked about and prayed

for him, the jurors could reasonably have concluded that many of these rides occurred prior to

Shafer' s abuse of NL. They could then reasonably have inferred that (1) had the District fulfilled

its duty to exercise due care, it would have noticed that Shafer was abusing the ride -along policy

in order to have inappropriate contact with young children; and ( 2) the District' s failure to do so

proximately caused damages to NL and Gutierrez.

       In addition to the evidence concerning the frequency with which Shafer rode along on

NL' s school bus, the jury heard evidence that Shafer' s conduct while riding along was unusual

and suspicious. Driver Engle, for example, testified that he could not recall any other

transportation department employee besides Shafer who would move around the bus and sit with


kindergarten children while riding along. Paz also admitted that he thought it "strange" that

Shafer sat in the blind spot with kindergarten girls. VRP at 86 -87. The trial court instructed the


jury that "[ a] ny act or omission of an officer or employee is the act or omission of the Olympia

School District. "11CP   at   1085.   Thus, the jury could have properly imputed this employee




11 The trial court instructed the jury as follows:
        Defendant Olympia School District can only act through its officers and employees.
        Any act or omission of an officer or employee is the act or omission of the Olympia
        School District. Here, Mario Paz, Fred Stanley, Barbara Greer, and Beth Scouller
        were all employees of the Olympia School District during all relevant times.
CP at 1085 ( Instruction 3).

                                                     42
No. 44324 -4 -II




knowledge to the District and also inferred from it that, in the exercise of due care, the District

would have realized that Shafer was abusing the ride -along policy in a way that posed a risk of

inappropriate contact with students.


       Finally, Gearhart testified concerning his attempts to get the District to respond to his

concerns about what had happened to his daughter the day that Shafer had substituted on her bus

route. According to Gearhart, he spoke to various District employees, including Stanley' s

training coordinator Greer, but never got a satisfactory explanation. From this testimony, the

jury could have concluded that, had the District properly followed up on Gearhart' s complaint, it

would have noticed Shafer' s unusual behavior.


        The court instructed the jury that the District owed the children a duty to exercise " the

highest degree   of care consistent with   the   practical operation of the   bus."   CP at 1094. The jurors


could reasonably have found from the unchallenged and properly admitted evidence described

above that, had the District fulfilled this duty, it would have noticed and put a stop to Shafer' s

misconduct before he molested NL.


        The court also instructed the jury on Gutierrez' s negligent training claim. As discussed,

Gutierrez presented evidence that the District knew about the potential for sexual abuse of


students by bus drivers, including Shafer, and developed policies to mitigate that risk, but failed

to timely disseminate that knowledge and implement those policies. From the testimony of

Mario Paz and Dale Thompson, the jury could have reasonably inferred that, had the District

informed its drivers about the known dangers, one or more of them would have reported Shafer' s

apparent abuse of the District' s ride -along policy. Thus, the jury could also have reasonably




                                                       43
No. 44324 -4 -II




inferred that the District breached its duty to train its employees, and that the breach proximately

caused NL' s damages.


            We hold that sufficient evidence supports the jury' s verdict.

B.          Harmless Error


            The District has properly preserved for review three evidentiary errors by the trial court:

the admission of (1) NL' s statements to Gutierrez concerning how frequently Shafer rode NL' s

bus; ( 2)   the video of NL saying that Shafer rode her bus 20 times; and ( 3) Shafer' s convictions

for molesting two other victims and for possession of child pornography. A trial court' s

erroneous admission of evidence merits reversal only if the error prejudiced the party opposing

admission of      the   evidence;   that is, only if, "within reasonable probabilities, the outcome of the


trial   would   have been materially      affected   had the   error not occurred."   Saldivar v. Momah, 145


Wn.     App.   365, 401, 186 P.3d 1117 ( 2008); accord Brundridge v. Fluor Fed. Servs., Inc., 164
Wash. 2d 432, 446, 191 P.3d 879 ( 2008).           Thus, these errors require us to reverse the jury' s verdict

only if they affected, or presumptively affected, that verdict. Brown, 100 Wash. 2d at 196. We do

not generally consider the erroneous admission of hearsay prejudicial where it is merely

cumulative of properly admitted evidence. Brown, 100 Wash. 2d at 196.

            From the properly admitted evidence, just summarized, the jury could reasonably have

inferred that Shafer rode the bus with NL multiple times and that he rode on other kindergarten


routes many more times. The erroneously admitted statements NL made to Gutierrez concerning

the frequency with which Shafer rode her bus were merely cumulative of other evidence and

cannot be said to have materially affected the outcome of the trial. Thus, we hold that the error

in their admission was harmless.



                                                           44
No. 44324 -4 -II




            Although we recognize that NL' s direct statements were more potent than those


recounted by others, the same analysis applies to the video. The video was merely cumulative of

other evidence and cannot be said to have materially affected the outcome of the trial. In

addition, the trial court instructed the jury to consider the video only for the purpose of

evaluating Whitehill' s opinions. Presuming, as we must, that the jury followed this instruction,

we hold that admission of the video was also harmless.

            Finally, in the context of a lengthy trial involving extensive properly admitted evidence

that cast Shafer in a negative light, including the admission of Shafer' s conviction for molesting

NL, we see no reasonable probability that the admission of Shafer' s other convictions materially

affected the jury' s verdict. Concluding that the trial court' s errors were harmless, we affirm.

                                                    VIII. ATTORNEY FEES


            Gutierrez argues that she is entitled to attorney fees under RAP 18. 9 because the

District' s appeal is frivolous and brought for purposes of delay. This claim lacks merit.

             An appeal is frivolous if, considering the entire record, the court is convinced that the

appeal presents no debatable issues upon which reasonable minds might differ, and that the

appeal      is   so   devoid   of merit   that there is   no   possibility   of reversal."   Advocates for Responsible


Dev.   v.   W. Wash. Growth M                  Hearings Bd., 170 Wash. 2d 577, 580, 245 P.3d 764 ( 2010). The


District' s appeal raises fairly debatable issues, and presents certain claims that have some merit,

although they do not warrant reversal. We deny Gutierrez' s fee request.

                                                          CONCLUSION


            We hold that sufficient evidence supports the jury' s verdict and that the District has failed




                                                                   45
No. 44324 -4 -II




to show a sufficient probability that the trial court' s evidentiary errors affected the outcome. We

affirm.




          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 I concur:




                                                   46
No. 44324 -4 -II




         LEE, J. ( dissenting)    —   I respectfully disagree   with   the majority. In my   opinion, ( 1)   the trial


court abused its discretion by allowing Chris McGoey to testify about N.L.' s statement that Gary

Shafer   rode   her bus 20 times, ( 2)     the trial court abused its discretion by improperly admitting

evidence of Shafer' s convictions for molesting V.V. and T.M.C., 12 ( 3) the trial court abused its

discretion by improperly allowing Detective Cheryl Stines to testify about V.V.' s hearsay

statements, (   4) McGoey and Dr. Mark Whitehill improperly vouched for the credibility ofN.L.' s

statement    that Shafer   rode   the bus 20 times, ( 5)   the trial court improperly admitted the video of

N.L.' s statement,13 ( 6) the trial court improperly admitted Abbigail Gutierrez' s hearsay testimony

regarding N.L.' s statements, 14 and ( 7) the trial court improperly admitted evidence of Shafer' s

conviction for possession of depictions of a minor engaged in sexually explicit conduct.15 These

evidentiary errors in this case were not harmless. Accordingly, I would reverse and remand for a

new trial.




12 The majority agrees that the trial court improperly admitted the evidence of Shafer' s convictions
for molesting V.V. and T.M.C., so the issue will not be further addressed in this dissent except in
the context of harmless error.


13 The majority agrees that the trial court improperly admitted the video of N.L.' s statements, so
the issue will not be further addressed in this dissent except in the context of harmless error.


14 The majority agrees that the trial court improperly admitted Gutierrez' s testimony regarding
N.L.' s statements, so the issue will not be further addressed in this dissent except in the context of
harmless error.


15 The majority agrees that the trial court improperly admitted evidence of Shafer' s conviction for
possession of depictions of a minor engaged in sexually explicit conduct, so the issue will not be
further addressed in this dissent except in the context of harmless error.

                                                        47
No. 44324 -4 -II




                                                      ANALYSIS


A.        EVIDENTIARY RULINGS


          1.          McGoey' s testimony about N.L.' s statements under the guise of expert testimony:
                      ER 703 and ER 705
          The Olympia School District (the District) argues that McGoey improperly testified to

N.L.' s statement that Shafer rode the bus 20 times because N.L.' s statement was improperly

admitted as a basis for his expert opinion. This court reviews the trial court' s evidentiary rulings

regarding      expert    testimony for     an abuse of   discretion. Hickok Knight
                                                                            -      v. Wal -Mart Stores, Inc.,

170 Wn.        App.   279, 313, 284 P.3d 749 ( 2012) ( citing    Minehart v. Morning Star Boys Ranch, Inc.,

156 Wn.        App.   457, 463, 232 P.3d 591,      review   denied, 169 Wash. 2d 1029 ( 2010)), review denied,


176 Wash. 2d 1014 ( 2013). A trial court abuses its discretion when its decision is based on untenable


grounds or untenable reasons. Hickok -Knight, 170 Wash. App. at 313 ( citing Yousoufian v. Office

ofRon Sims,      King County Exec., 168 Wash. 2d 444, 458, 229 P.3d 735 ( 2010)).   Determining whether

the trial court properly allowed an expert to testify to otherwise inadmissible hearsay as the basis

for his   or   her    opinion requires     applying both ER 703    and   ER 705. See Hickok Knight,
                                                                                            -       170 Wn.


App. at 313 -15;       State   v.   Martinez, 78 Wash. App. 870, 879 -80, 899 P.2d 1302 ( 1995), review denied,


128 Wash. 2d 1017 ( 1996),              abrogated on other grounds by State v. Kinneman, 155 Wash. 2d 272, 119
P.3d 350 ( 2005).


          ER 703 states:


                       The facts or data in the particular case upon which an expert bases an
          opinion or inference may be those perceived by or made known to the expert at or
          before the hearing. If of a type reasonably relied upon by experts in the particular
          field in forming opinions or inferences upon the subject, the facts or data need not
          be admissible in evidence.




                                                             48
No. 44324 -4 -II




Under ER 703, the trial court may not allow an expert to testify to an opinion unless the opinion

is supported by facts or data which the expert reasonably relied upon. Walker v. State, 121 Wash. 2d
214, 218, 848 P.2d 721 ( 1993) (                   expert opinions lacking an adequate foundation should be

excluded).        ER 703 allows an expert to form a valid, admissible opinion based on evidence that

either    has   not    been   admitted at     trial    or   that   would otherwise    be inadmissible. However, ER 703


does      not make      the   facts   and   data underlying the            opinion admissible.   Determining whether the

facts and data underlying the expert' s opinion is admissible in trial is governed by ER 705.

           ER 705 states:


                   The expert may testify in terms of opinion or inference and give reasons
           therefor without prior disclosure of the underlying facts or data, unless the judge
           requires otherwise.   The expert may in any event be required to disclose the
           underlying facts or data on cross examination.

The purpose of allowing an expert to testify to otherwise inadmissible hearsay is to explain the

basis for the      expert' s opinion.        In   re   Det. of Leck,          Wn.   App. ,   334 P.3d 1109, 1120 ( citing

In   re   Det. of Marshall, 156 Wash. 2d 150, 163, 125 P.3d 111 ( 2005)), review denied, 335 P.3d 941


 2014). " However, ` it           does not follow that such a witness may simply report such matters to the

trier of fact: The Rule was not designed to enable a witness to summarize and reiterate all manner

of   inadmissible        evidence. "'       Marshall, 156 Wash. 2d at 162 ( quoting State v. Devries, 149 Wash. 2d
842, 848        n.2,   72 P.3d 748 ( 2003)) ( internal quotations marks omitted).


            The District argues that it was improper for the trial court to admit N.L.' s statement that


Shafer rode her bus 20 times as support for McGoey' s opinion. I agree with the District. McGoey

did not actually rely on N.L.' s statement when forming his opinion; he barely references N.L.' s

statement in explaining his opinion. Therefore, N.L.' s statement that Shafer rode the bus 20,times

should not have been admitted under the guise of "explaining" McGoey' s opinion.

                                                                      49
No. 44324 -4 -II




          McGoey purportedly relied on N.L.' s statement that Shafer rode the bus 20 times to form

his opinion that an organization needs policies and procedures in place so that the organization can

recognize suspicious and unusual              behavior.      When " explaining" this opinion, McGoey testified

that Shafer riding the      bus 20 times        was unusual       behavior.     This is the extent to which McGoey

 relied" on N.L.' s statement that Shafer rode her bus 20 times. Based on McGoey' s testimony as

a whole, it was not necessary for McGoey to testify regarding N.L.' s statement to explain his

opinion. When the otherwise inadmissible hearsay does not explain the expert' s opinion, it does

not serve the purpose that allows its admission. Therefore, N.L.' s statement that Shafer rode the


bus 20 times was not admissible under ER 703 and ER 705 to explain McGoey' s opinion.

          Not only was there nothing about the fact that N.L. said Shafer rode the bus 20 times that

explained the basis for McGoey' s opinion, which was that the District lacked " ordinary policies

and procedures and systems [          that]    would     have   caught   the   unusual     behavior," RP at 666, there is


no basis upon which McGoey could reach the conclusion that frequent ride alongs were unusual

behavior. Overall experience in security is not necessarily sufficient to offer a conclusory opinion

on what specifically constituted " unusual behavior" for a school bus driver. ER 702 ( experts may

testify   to opinions when       qualified    by " knowledge,        skill, experience,      training   or education. "); see




Tortes    v.   King County,   119 Wn.       App.      1, 13, 84 P.3d 252 ( 2003) (        In an action for negligence by

King County Metro trial court properly excluded affidavit by an expert because, although expert

was a     security   and   law   enforcement expert,          the    expert   had   no "   expertise regarding the actual

standard of care applicable          to   public   transit   operators. ").    McGoey' s testimony about N.L.' s 20-

times     statement came      only    after   Gutierrez      asked   him   about    evidence    McGoey       reviewed "   that


shows     Gary    Shafer actually    rode     up to   twenty    times   with   Mario Paz."      RP   at   667. Thus, N.L.' s




                                                                50
No. 44324 -4 -II




statement that Shafer rode her bus 20 times was not used to explain his opinion, and the trial court


abused its discretion by allowing such testimony.

         2.            Stines' testimony about V.V.' s hearsay statements: ER 801( c) AND ER 803( a)( 3)

         In addition to its objection regarding the admissibility of N.L.' s statements, the District

argues   that the trial     court   improperly      admitted   hearsay through    Stines' testimony. The majority


holds that Stines' testimony           was    properly    admitted.   I do not agree that the trial court properly

allowed Stines to testify to V.V.' s statement; rather the trial court abused its discretion by allowing

Stines to testify about V.V.' s hearsay statements.

             This court reviews de novo whether a statement is hearsay, but this court reviews the trial

court' s ruling regarding a hearsay objection for an abuse of discretion. State v. Mason, 160 Wash. 2d
910, 922, 162 P.3d 396 ( 2007) (              citing State v. Stenson, 132 Wash. 2d 668, 701, 940 P.2d 1239

 1997)),      cent.   denied, 553 U.S. 1035 ( 2008). A trial court abuses its discretion if the trial court' s


decision was based on untenable grounds or untenable reasons. Mason, 160 Wash. 2d at 922 ( quoting

State   v.   C.J., 148 Wash. 2d 672, 686, 63 P.3d 765 ( 2003)).             When a trial court' s ruling is based on

the mistaken determination that a statement is not hearsay, the trial court abuses its discretion by

admitting the         statement.   See State   v.   Quismundo, 164 Wash. 2d 499, 504, 192 P.3d 342 ( 2008) ( "[ A]


court ` would necessarily abuse its discretion if it based its ruling on an erroneous view of the

law. ") ( quoting Wash. State Physicians Ins. Exch. & Ass 'n               v.   Fisons   Corp.,   122 Wash. 2d 299, 339,


858 P.2d 1054 ( 1993)).


             Hearsay is " a statement, other than one made by the declarant while testifying at the trial

                            in              to prove the truth of the matter                  ER 801(   c).   Under ER
or   hearing,    offered         evidence                                        asserted."




802, hearsay is not admissible unless provided by court rule or statute. One hearsay exception is


                                                               51
No. 44324 -4 -II




the " state   of mind" exception    in ER 803( a)( 3). ER 803( a)( 3) states that a statement is not excluded


as hearsay if it is a:

         statement of the declarant' s then existing state of mind, emotion, sensation, or
         physical condition ( such as intent, plan, motive, design, mental feeling, pain, and
         bodily health), but not including a statement of memory or belief to prove the fact
         remembered or believed unless it relates to the execution, revocation, identification,
         or terms of declarant' s will.


To be   admissible under        ER 803( a)( 3), the declarant'          s state of mind must     be    at   issue.   State v.


Powell, 126 Wash. 2d 244, 893 P.2d 615 ( 1995) ( "[                  T] he state of mind exception of ER 803( a)( 3) is

                   applicable   in instances        where   the   state of mind of the   deceased is    at   issue. "); State
generally only


v.   Aaron, 57 Wn.    App.   277, 279 -80, 787 P.2d 949 ( 1990) (           holding officer' s testimony regarding

statement by 911 dispatcher was not admissible to show officer' s state of mind in explaining why

officer acted the way he did because legality of search, and therefore officer' s state of mind, was

not at issue).


         The District argues that the trial court improperly allowed Stines to testify regarding the

statements V.V. made about Shafer' s conduct with V.V. and N.L. on the bus. Specifically, Stines

testified that V.V. told her that Shafer was her friend and that Shafer scratched the girls' backs,

tickled them, let them sit        on   his   lap,   and read      them knock -knock      jokes   on   his   phone.    V.V.' s


statements were inadmissible hearsay.

         As an initial matter, it is important to be clear about the issues before this court regarding

Stines' testimony     about     V.V.' s   statements.       The first question is whether V.V.' s statements are


hearsay   at all under   ER 801(    c).      And then, if so, whether the hearsay exception in ER 803( a)( 3)

permits   the    admission of    V.V.' s     statements.      These are two distinct inquiries that the majority

conflates.      V.V.' s statements are hearsay because they were offered for the truth of the matter

                                                                  52
No. 44324 -4 -II




asserted.      And, her    statements are not admissible under                the ER 803(     a)( 3)   " state of mind" exception


because V.V.' s         state of mind    is   not material    to   a   fact   at   issue in this   case.   Accordingly, the trial

court erred by allowing Stines to testify to V.V.' s hearsay statements.

          First,   at   trial, Gutierrez      asserted   that "[   n] othing that' s being said is being offered for the

truth   of whether [     Shafer]   was   their friend —" 2 Report of Proceedings (RP) at 208. Based on this


assertion Gutierrez was arguing that V.V.' s statements were not hearsay under ER 801( c) because

they were being admitted to show that Shafer rode the bus often enough that the District should

have been       concerned —     they were not being offered to prove that Shafer was V.V.' s friend or that

he scratched the girls' backs, told them jokes, or let them sit on his lap. However, a nearly identical

argument has been considered and rejected by Division One of this court in Tortes v. King County,

119 Wash. App. 1, 84 P.3d 252 (2003).

          In Tortes, the plaintiff was injured in a bus crash that resulted from another bus passenger


shooting the bus driver and then shooting himself. 119 Wash. App. at 6. The plaintiff filed a claim

alleging that King County was negligent in failing to protect her. Tortes, 119 Wash. App. at 6. The

reviewing court affirmed the trial court' s order granting summary judgment because, although

common carriers owe the highest degree of care to their passengers, the criminal act of a third


party murdering a bus driver was not reasonably foreseeable. Tortes, 119 Wash. App. 7 -8. In support

of her argument that the criminal acts were reasonably foreseeable, the plaintiff attempted to

introduce       a newspaper article        documenting        other criminal          incidents    on   buses.   Tortes, 119 Wn.


App.    at   13.   The court affirmed the trial court' s ruling striking the article explaining:

             Tortes claims she is not attempting to prove that the incidents in the article actually
             happened, but only that Metro was on notice that such incidents were being alleged
             and, therefore, the accident and resulting injuries at issue here were foreseeable.
             We disagree. To be relevant to the case, any incidents providing notice would


                                                                   53
No. 44324 -4 -II




          necessarily have to have happened.      If the incidents actually happened, then the
          article was submitted for the truth of that fact, and, therefore, the article is certainly
          hearsay.

Tortes, 119 Wash. App. at 14.

          The same reasoning applies here. In order to support the assertion that Shafer rode the bus

so often that the District should have been alerted to his unusual behavior, V.V.' s statements about


her interactions with Shafer would have to be true. Therefore, V.V.' s statements are being offered

for the truth of the matter asserted, which is hearsay, and would only be admissible if the state of

mind exception in ER 803( a)( 3). applies.


          Gutierrez argued, and the trial court agreed, that V.V.' s statements were admissible under


ER 803( a)( 3).    As   noted above,   to be   admissible under   ER 803( a)( 3), the statement must prove the


declarant' s then existing state of mind and the declarant' s state of mind must be relevant to a

material fact at issue. The majority determines that V.V.' s statements were admissible under ER

803( a)( 3) because " friendship" is a state of mind and all of V.V.' s statements are either direct or

circumstantial evidence         that V.V. believed Shafer      was   her friend.   Majority   at   30 -31.   However,


the inquiry under ER 803( a)( 3) does not end at determining whether the statement proves the

declarant' s state of mind. Even assuming that V.V.' s statements do prove her then existing state

of mind, V.V.' s state of mind is not material to an issue of fact before the jury.

          There   were   four   material   issues before the jury:   ( 1) Did the District fail to protect N.L. by

failing   to have appropriate rules and procedures? ( 2)         Did the District negligently supervise Shafer

by allowing him to ride along on midday routes? ( 3) Did the District negligently train its employees

by failing   to train the transportation department         on   boundary invasions? and ( 4) Were Shafer' s

criminal acts     reasonably foreseeable?       V.V.' s state of mind regarding her " friendship" with Shafer


                                                          54
No. 44324 -4 -II




could only conceivably be relevant to whether Shafer' s acts were reasonably foreseeable. But the

District had no knowledge of V.V.' s state of mind. The District did not know that V.V. believed


that Shafer was her friend. V.V. did not make any statements that Shafer was her friend until after

N.L. was molested. At best, V.V.' s state of mind could support an inference that Shafer rode the

bus numerous times, which in turn could support an inference that the number of times Shafer rode


the bus was actually unusual or suspicious, which in turn could support the inference that the

District should have known that Shafer posed a risk of harm to children. However, this connection


is simply too      convoluted          and    tenuous to      render   V.V.'   s"   state   of mind"   at issue in this case.


Therefore, V.V.' s    statements were not admissible under                     ER 803( a)( 3), and Stines should not have


been permitted to testify to them.

          3.       McGoey and Whitehill improperly vouched for the credibility of N.L.' s statement

          Although ER 702 allows an expert to offer an opinion on an ultimate issue of material fact,


an expert may not usurp the factfinder' s responsibility to determine credibility. Fettig v. Dep 't of

Soc. &    Health Servs., 49 Wash. App. 466, 477, 744 P.2d 349 ( 1987), review denied, 110 Wash. 2d 1003

 1988);   see also   State      v.   Fitzgerald, 39 Wn.         App. 652, 657,        694 P.2d 1117 ( 1985) ( "` An expert


may not go so far as to usurp the exclusive function of the jury to weigh the evidence and determine

credibility.") (   quoting 5A KARL B. TEGLAND, WASHINGTON PRACTICE, EVIDENCE LAW AND

PRACTICE, § 292,      at   39   n. 4   ( 2d   ed.   1982)).   Moreover, "[ a] n expert may not offer an opinion on an


ultimate issue of fact when it is based solely on the expert' s perception of the witness'

truthfulness"      State v. Alexander, 64 Wash. App. 147, 154, 822 P.2d 1250 ( 1992).




                                                                  55
No. 44324 -4 -II




                     a.          McGoey' s testimony

         The District argues that McGoey improperly vouched for the credibility of N.L.' s

statement. McGoey testified:

          GUTIERREZ]:             Okay. And so I was asking you what evidence did you see that
         would —          would provide a differing estimation of the number of ride- alongs that
         Shafer did with [Mario] Paz?
          MCGOEY]: [ N. L.]               said that Gary Shafer, rode 20 times on the bus.
          GUTIERREZ]:                 We had a chance to look at the video of the interview Detective
         Stines did         with [ N.L.],      and in that one she said he rode sometimes and he didn' t
         ride other times. Where was the information that you saw about the twenty times?
          MCGOEY]: It was in the report through the psychologist.
          GUTIERREZ]:      Okay. All right. And did you draw conclusions at all after
         weighing the evidence about what the likely amount of time was that Gary Shafer
         rode along with Mario Paz?
          MCGOEY]: Yes.
          GUTIERREZ]: Tell us about that.
          MCGOEY]:               Well, definitely more than three times, two or three times, multiple
         times.          I have to    accept   the   evidence   I   see on   its face, twenty times   or —but,   you

         know, definitely more than three times.
          GUTIERREZ]: You could accept the evidence at face value that Mario Paz said
         which was three times. Was that consistent with what you saw?
          MCGOEY]: No.


4 RP at 672 -73.


         The majority asserts that the District waived its objection to this testimony because it did

not object during McGoey' s testimony. I disagree. Under RAP 2. 5( a) a party may not generally

raise an issue for the first time on appeal. However, this court may exercise its discretion to waive

any   rule "   to   serve      the   ends of justice."    RAP 1. 2( c).       Here, McGoey' s testimony regarding the

accuracy of N.L.' s statement came immediately after the trial court told the parties that the

questioning         of   the   witness would proceed " without           further disruption."    4 RP    at   671.   I do not


believe it serves the ends of justice to penalize a party for following a trial court' s directive.



                                                                    56
No. 44324 -4 -II




Moreover, an expert' s opinion vouching for otherwise inadmissible hearsay invades the province

of the jury and undermines confidence in the verdict. Accordingly, I would address the merits of

the District' s claim that McGoey improperly vouched for the credibility of N.L.' s statement.

           As noted above, an expert may not offer an opinion that usurps the jury' s responsibility to

weigh   the   evidence      and   determine credibility.     Fettig, 49   Wn.    App.   at   477.   Here, McGoey

specifically testified that he was of the opinion that N.L.' s statement regarding how many times

Shafer rode the bus was more credible than Paz' s testimony that Shafer rode his bus three times.

4 RP at 672 -73. McGoey' s opinion clearly usurps the role of the jury. Not only did McGoey offer

an opinion on both the credibility of N.L.' s statement and Paz' s testimony, but he agreed that he

reached     his   conclusion after "   weighing the    evidence."   4 RP    at   672 -73.    McGoey' s testimony

improperly        vouched   for the credibility   of N.L.' s statement.   And, by stating that he weighed the

evidence, McGoey' s testimony gave the impression that N.L. "s statement was actually substantive

evidence of how often Shafer rode her bus.


                    b.       Whitehill 's Testimony

           I also disagree with the majority that this court should not address the District' s argument

that Whitehill improperly vouched for the accuracy of N.L.' s statement. The majority asserts that

the District waived its objection to Whitehill' s testimony asserting that N.L.' s statement was

reliable    because the District did       not    object.   The original line of questioning regarding the

reliability of N.L.' s statement began with a juror' s question, asking how reliable information

gathered from a five or six year old is. Whitehill offered a generic explanation that the reliability

of information varies depending on the child. However, on redirect Gutierrez continued the line

of questioning:




                                                            57
No. 44324 -4 -II




            GUTIERREZ]:          And in terms of the information that you gathered from [ the
         woman' s] interview, was it also similarly reliable?
            WHITEHILL]:         It was. It    was —you   know, she didn' t make the disclosures that
         she'   d   made   to Detective Stines in her interview     with [ the woman],       but in terms of

         what she provided, you know, we saw that little clip with the twenty where she
         wrote that down as well, and that seemed to be factually correct information. That
         is, I didn' t have any evidence that it is not.
          GUTIERREZ]: So were the statements that she was making, both from Detective

         Stines' s interview process and in your clinic, were they corroborated by the other
         evidence?

                     DISTRICT]:        Objection. Leading.
                     THE COURT]: Rephrase.
            GUTIERREZ]:           What can you tell us about whether her statements were
         corroborated by other evidence?
            WHITEHILL]: Well,          they   seemed   to be reliably— reliable.
                                                                   That is, reliability in
         psychology means kind of repeated measures of the same phenomenon, and to the
         extent     that [ N.L.] shared similar information across both interviews, that would be

         one index of reliability or corroboration.

6 RP   at   1046 -47.      Although the District did not specifically object on the basis of vouching, I

would    consider      the District'   s   argument   under   RAP 1. 2( c).   Because an expert opinion on


credibility invades the province of the jury, expert testimony vouching for the credibility of an

otherwise     inadmissible      hearsay    statement undermines      confidence    in the    jury' s   verdict.   And,


considering the significance of N.L.' s statement if the jury did consider it reliable substantive

evidence, I believe it serves the end ofjustice to review the error.

         Here, Whitehill testified that he believed N.L.' s statement that Shafer rode her bus 20 times


was factually correct. And, when Whitehill answered that N.L.' s statements appeared reliable in

response to Gutierrez' s question regarding whether N.L.' s statements were corroborated implies

to the   jury   that there is    additional    information that    corroborates    N.L.' s   statement.     This was


improper.       Whitehill' s testimony regarding the reliability of N.L.' s statements was an improper

opinion on the credibility of an otherwise inadmissible hearsay statement.

                                                           58
No. 44324 -4 -II




B.       HARMLESS ERROR


         Although the trial court made several erroneous evidentiary rulings, this court must still

determine    whether       the evidentiary         errors   require    reversal.   An erroneous evidentiary ruling

requires reversal     only   when   it   results   in   prejudice.     Mut. ofEnumclaw Ins. Co. v. Gregg Roofing

Inc., 178 Wn.       App.   702, 728 -29, 315 P.3d 1143 ( 2013) (             quoting Brown v. Spokane County Fire

Prot. Dist. No. 1, 100 Wash. 2d 188, 196, 668 P.2d 571 ( 1983)).                      Any error that affects the outcome

of the case is prejudicial and not harmless. Mut. ofEnumclaw, 178 Wash. App. at 729 (citing Brown,
100 Wash. 2d     at   196). "` [ I] mproper admission of evidence constitutes harmless error if the evidence


is   cumulative or of      only   minor significance         in   reference   to the   evidence as a whole.'"   Mut. of

Enumclaw, 178 Wash. App. at 729 ( quoting Hoskins v. Reich, 142 Wash. App. 557, 570, 174 P.3d
16
1250,   review     denied, 164 Wash. 2d 1014 ( 2008)).


         Here, the     improperly        admitted evidence         was prejudicial      to the District.   The jury was

specifically instructed that:

                    With regards to the criminal actions of any employee of the District, these
         actions are reasonably foreseeable only if the District and its employees knew or in
         the exercise of reasonable care should have known that the employee was a risk to
         harm a student.




16 Overall, a comparison between my harmless analysis and the majority' s harmless error analysis
is unhelpful because of the disparity between the evidence the majority believes was improperly
admitted and the evidence I believe was improperly admitted. However, I note that the majority
relies on its determination that there was sufficient evidence to support the jury' s verdict to support
its conclusion that the trial court' s evidentiary rulings were harmless. The sufficiency of the
evidence standard is highly deferential to the jury' s verdict and requires examining all the evidence
in favor   of the   prevailing party. Bland v. Mentor, 63 Wash. 2d 150, 155, 385 P.2d 727 ( 1963) ( When
determining the sufficiency of the evidence, this court need only consider the evidence favoring
                     In contrast, to determine whether an evidentiary error is harmless this court
the prevailing party).
must review the evidence as a whole to attempt to determine what effect, if any, the improperly
admitted evidence had on the jury' s verdict. Mut. ofEnumclaw, 178 Wash. App. at 729.
                                                                  59
No. 44324 -4 -II




Clerk' s Papers      at   1095.   To meet this burden, Gutierrez argued that if the District was exercising

reasonable care it would have noticed that Shafer was abusing the ride -along policy to groom and

abuse   kindergarten         girls.   Proving this proposition required Gutierrez to show that Shafer was

riding the bus an unusual or suspicious number of times.

         As an initial matter, the trial court gave the jury a limiting instruction which stated that the

evidence      of   N.L.' s   statement    was    only   admitted    for   a   limited   purpose.   Although this court


presumes that juries follow the trial court' s instructions, there are circumstances in which the


prejudice cause by the trial court' s errors is so significant it cannot be cured by a jury instruction.

Bertsch      v.   Brewer, 97 Wash. 2d 83, 88, 640 P.2d 711 ( 1982);                  see also In re Pers. Restraint of

Glasmann, 175 Wash. 2d 696, 708, 286 P.3d 673 ( 2012) ( no instruction could cure the prosecutor' s


misconduct because of the " multiple ways in which the prosecutor attempted to improperly sway

the   jury   and   the   powerful visual medium         he   employed ").     Given the circumstances of this case, I


do not believe that ajury instruction can cure the prejudice resulting from the erroneous evidentiary

rulings in this case.


          N.L.' s statement was the only evidence specifically contradicting Paz' s testimony that

Shafer only rode his bus three times. And, because' McGoey was improperly permitted to offer an

opinion on the credibility ofN.L.' s statement, it is more likely that the jury believed that they could

rely on the statement as substantive evidence. Similarly Whitehill' s improper opinion that N.L.' s

statement appeared factually correct made it more likely that the jury would disregard the

instruction and consider N.L.' s statement as substantive evidence on how many times Shafer rode

the   bus.    More importantly, the trial court not only allowed the video of N.L.' s statement to be

shown     to the    jury, it   admitted   the   video as an    independent      exhibit.   When an improper piece of




                                                               60
No. 44324 -4 -II




evidence is admitted as an independent exhibit that the jury can review during deliberations, it can

be "   even more noticeable and   damaging." Bertsch, 97 Wash. 2d at 88. And, images and other visual

aids are more prejudicial    than   simple statements.    Glasmann, 175 Wash. 2d   at   707 -08.   Therefore,


showing the jury the video ofN.L.' s statement and admitting the video as a separate exhibit created

a prejudice that could not be cured by a simple jury instruction. 17 The limiting instruction does

not resolve whether the evidentiary errors in this case harmless.' 8

          Here, the majority of the evidence that Gutierrez relied on to prove that the District should

have known that Shafer posed a risk of harm to a child was either inadmissible evidence or


inextricably linked   to inadmissible   evidence.   Without N.L.' s statement that Shafer rode her bus


20 times or Gutierrez' s testimony regarding N.L.' s other statements, the only direct evidence

regarding how often Shafer rode N.L.' s bus was Paz' s testimony that Shafer rode along two to

three times and N.L.' s interview with Stines in which N.L. stated Shafer rode the bus some days.

And, although there was evidence that Shafer rode along with other drivers, with the exception of

Dale Thompson' s route, he did not ride the same route more than three times. And, Fred Stanley,

and Thompson both explained why Shafer would have ridden Thompson' s bus with a legitimate



17 Even the majority admits that there was a " potentially increased likelihood that the jury would
disregard the court' s limiting instruction" by the trial court' s erroneous admission of N.L.' s video
recorded statements to the psychologist. Majority at 26.

18 Although N.L.' s statement was admissible to explain Whitehill' s opinion, I do not believe that
the improper admission of N.L.' s statement in McGoey' s testimony, the video, or the vouching
was harmless because they were cumulative. If the sole reference to N.L.' s statement was a brief
reference to explain Whitehill' s opinion on damages, I would agree that the jury would follow the
instruction and only consider the statement as a basis to explain Whitehill' s opinion on damages.
However, given the admission of the statement in McGoey' s testimony, the video, and the
vouching by both experts, it makes it more likely that the jury would consider the evidence as
substantive evidence.




                                                     61
No. 44324 -4 -II




purpose   approximately 60 times         over   the   course   of   5   years.   Moreover, it appears McGoey' s

unqualified opinion that Shafer' s conduct was unusual enough to warrant action by the District

was   dependent    on   Shafer riding   a particular   bus   at   least 20 times.   In my opinion, the improper

admission of N.L.' s statements through McGoey, Whitehill, and Gutierrez affected the verdict by

providing improper support for Gutierrez' s tenuous position the Shafer abused the ride along

policy to the extent the District should have known that he posed a risk of harm to children.

        Similarly, Stines' testimony regarding V.V.'s statements and Shafer' s other convictions

was not harmless. 19 V.V.' s feelings toward Shafer, the conduct V.V. stated occurred on the bus,

and Shafer' s other crimes were not known to anyone, let alone the District, at the time Shafer

molested   N.L.    Allowing Gutierrez to present this evidence to the jury implies that Shafer' s

unknown conduct could support a finding that the District should have known Shafer posed a risk

of harming children.

        In my opinion, the improperly admitted evidence in this case affected the jury' s verdict.

Therefore, I would reverse and remand for a new trial or other proceedings. I respectfully dissent.




19 The majority did not address the effect of V.V.' s statements because the majority determined
that V.V.' s statements were admissible hearsay. However, the majority did state that the improper
admission of Shafer' s conviction for child pornography was harmless because of the other
extensive evidence that cast Shafer in a negative light. The issue is not whether the evidence casts
Shafer in a negative light because Shafer was not a defendant. Rather the issue is whether the
improperly admitted evidence prejudiced the District by allowing or encouraging the jury to reach
a verdict on   improper     or unsupported grounds.          Although the light in which Shafer is cast may
have some effect, the more prejudicial effect of the evidence results from the implication that
Shafer' s possession of child pornography, conduct which did not come to light until after N.L. was
molested, could put the District on notice that Shafer posed a risk of harm to children.

                                                          62